    CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 1 of 80



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA


IN RE PORK ANTITRUST                   Civil No. 18-cv-1776-JRT-HB
LITIGATION

                                       MEMORANDUM OF LAW IN
                                       SUPPORT OF DEFENDANTS’
This Document Relates To:              JOINT MOTION TO DISMISS THE
                                       FEDERAL LAW CLAIMS IN
ALL ACTIONS                            PLAINTIFFS’ AMENDED
                                       COMPLAINTS
       CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 2 of 80



                                             TABLE OF CONTENTS
                                                                                                                               Page

PRELIMINARY STATEMENT ......................................................................................... 1
STANDARD OF REVIEW................................................................................................. 5
ARGUMENT....................................................................................................................... 7
I.       THE AMENDED COMPLAINTS FAIL TO ALLEGE PARALLEL
         CONDUCT............................................................................................................... 7
         A.        The Vast Majority of Plaintiffs’ New Allegations Do Not Establish
                   Whether, When, or How Any Individual Defendant Acted to Reduce
                   Supply.......................................................................................................... 10
         B.        The Remaining Supply-Reduction Allegations Are Not Remotely
                   Parallel......................................................................................................... 15
         C.        Year-by-Year Examination Further Demonstrates the Lack of
                   Parallel Conduct. ......................................................................................... 19
         D.        Materials Embraced by the Complaints Demonstrate that Defendants
                   Did Not Engage in Any Parallel Supply Cuts. ............................................ 25
II.      OTHER INDEPENDENT GROUNDS FOR DISMISSAL ALSO EXIST........... 26
         A.        Plaintiffs’ Allegations Continue to Contradict the Existence of the
                   Purported Conspiracy. ................................................................................. 26
                   1.        Lack of Vertical Integration Across Defendants.............................. 26
                   2.        Hog Production Increased Significantly. ......................................... 29
                   3.        The Agri Stats Allegations Undermine the Purported
                             Conspiracy........................................................................................ 31
                   4.        The Complaints Themselves Identify Obvious Alternative
                             Explanations for Supply Reductions. ............................................... 32
III.     “PLUS FACTORS” CANNOT SAVE PLAINTIFFS’ CLAIMS.......................... 34
         A.        No Common Motive to Conspire. ............................................................... 36
         B.        No Actions Against Self-Interest. ............................................................... 36
         C.        Industry Structure. ....................................................................................... 36
         D.        Alleged Public Signaling and Opportunities to Collude. ............................ 37
         E.        Agri Stats. .................................................................................................... 39
         F.        Increased Earnings and Supposed “Break” in Pricing. ............................... 40
         G.        Market Share. .............................................................................................. 41



                                                                 i
      CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 3 of 80



IV.    THE IPPS’ NEW “INFORMATION EXCHANGE” THEORY DOES NOT
       SAVE THEIR COMPLAINT FROM DISMISSAL. ............................................. 41
       A.     Legal Standard............................................................................................. 43
       B.     No Current or Forward-Looking Information Exchanged Through
              Agri Stats. .................................................................................................... 44
       C.     No Factual Allegations That Defendants Actually Used Agri Stats
              Data to Match or Inflate Prices. .................................................................. 45
       D.     No Factual Allegations Plausibly Suggesting How Defendants Could
              Use Historical Agri Stats Data to Match or Inflate Prices. ......................... 50
       E.     No Plausible Allegations of Anticompetitive Harm. .................................. 51
V.     THE STATUTE OF LIMITATIONS BARS PLAINTIFFS’ CLAIMS. ............... 53
       A.     Plaintiffs’ Federal Antitrust Claims Are Time-Barred................................ 55
       B.     Plaintiffs Have Not Sufficiently Pleaded Fraudulent Concealment............ 55
              1.        Fraudulent Concealment Is Unavailable Because the Facts
                        Supposedly Showing a Conspiracy Have Been in the Public
                        Record for Years. ............................................................................. 57
              2.        Plaintiffs Fail to Allege Facts Showing that Defendants Took
                        Affirmative Steps to Conceal Their Actions.................................... 60
              3.        Plaintiffs Fail to Allege They Were Actually Misled by Any
                        Affirmative Act of Concealment...................................................... 62
              4.        Plaintiffs Are Silent on Due Diligence............................................. 62
              5.        The Self-Concealing Conspiracy Doctrine Does Not Apply. .......... 64
       C.     The Continuing Conspiracy Doctrine Does Not Apply. ............................. 65
VI.    LEAVE TO AMEND SHOULD BE DENIED...................................................... 67




                                                            ii
       CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 4 of 80



                                        TABLE OF AUTHORITIES

                                                                                                               Page(s)
Cases
7 W. 57th St. Realty Co., LLC v. Citigroup, Inc.,
   2015 WL 1514539 (S.D.N.Y. Mar. 31, 2015),
   aff'd, 771 F. App'x 498 (2d Cir. 2019).......................................................................... 41
Am. Channel, LLC v. Time Warner Cable, Inc.,
  2007 WL 142173 (D. Minn. Jan. 17, 2007).................................................................. 29
Ashcroft v. Iqbal,
  556 U.S. 662 (2009)...............................................................................................passim
Beaver Cty. Emps.’ Ret. Fund v. Tile Shop Holdings, Inc.,
  94 F. Supp. 3d 1035 (D. Minn. 2015)........................................................................... 38
Bell Atl. Corp. v. Twombly,
  550 U.S. 544 (2007)...............................................................................................passim
Blomkest Fertilizer, Inc. v. Potash Corp. of Saskatchewan,
   203 F.3d 1028 (8th Cir. 2000) ................................................................................ 14, 40
Burtch v. Milberg Factors, Inc.,
  662 F.3d 212 (3d Cir. 2011) ..................................................................................... 6, 40
Car Carriers, Inc. v. Ford Motor Co.,
  745 F.2d 1101 (7th Cir. 1984) ...................................................................................... 29
Conmar Corp. v. Mitsui & Co. (U.S.A.),
  858 F.2d 499 (9th Cir. 1988) ........................................................................................ 64
ecoNugenics, Inc. v. Bioenergy Life Sci., Inc.,
   355 F. Supp. 3d 785 (D. Minn. 2019)............................................................................. 8
Eclectic Props. E., LLC v. Marcus & Millichap Co.,
  751 F.3d 990 (9th Cir. 2014) ........................................................................................ 32
Erie Cty., Ohio v. Morton Salt, Inc.,
   702 F.3d 860 (6th Cir. 2012) .................................................................................. 13, 41
Fire & Police Pension Ass’n of Colo. v. Bank of Montreal,
   368 F. Supp. 3d 681 (S.D.N.Y. 2019) .......................................................................... 59
Five Smiths, Inc. v. Nat’l Football League Players Ass’n,
   788 F Supp. 1042 (D. Minn. 1992)....................................................... 43, 44, 49, 51, 52
Granite Falls Bank v. Henrikson,
  924 F.2d 150 (8th Cir. 1991) ........................................................................................ 55




                                                           iii
       CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 5 of 80



Great Plains Tr. Co. v. Union Pac. R.R. Co.,
  492 F.3d 986 (8th Cir. 2007) ........................................................................................ 56
In re Broiler Chicken Antitrust Litig.,
   290 F. Supp. 3d 772 (N.D. Ill. 2017) ...................................................................... 10, 38
In re Fasteners Antitrust Litig.,
   2011 WL 3563989 (E.D. Pa. Aug. 12, 2011) ............................................................... 65
In re Fla. Cement & Concrete Antitrust Litig.,
   746 F. Supp. 2d 1291 (S.D. Fla. 2010) ......................................................................... 37
In re Generic Pharm. Pricing Antitrust Litig.,
   338 F. Supp. 3d 404 (E.D. Pa. 2018) ...................................................................... 5, 6, 7
In re Hawaiian & Gumanian Cabotage Antitrust Litig.,
   647 F. Supp. 2d 1250 (W.D. Wash. 2009).................................................................... 39
In re Late Fee & Over-Limit Fee Litig.,
   528 F. Supp. 2d 953 (N.D. Cal. 2007) .......................................................................... 37
In re Milk Prod. Antitrust Litig.,
   84 F. Supp. 2d 1016 (D. Minn. 1997)....................................................................passim
In re Monosodium Glutamate Antitrust Litig.,
   2003 WL 297287 (D. Minn. Feb. 6, 2003) ............................................................. 60, 64
In re Musical Instruments & Equip. Antitrust Litig.,
   798 F.3d 1186 (9th Cir. 2015) ................................................................................ 15, 40
In re Plasma-Derivative Protein Therapies Antitrust Litig.,
   764 F. Supp. 2d 991 (N.D. Ill. 2011) ............................................................................ 37
In re Pork Antitrust Litig.,
   2019 WL 3752497 (D. Minn. Aug. 8, 2019) .........................................................passim
In re Pre-Filled Propane Tank Antitrust Litig. (“Propane I”) (en banc),
   860 F.3d 1059 (8th Cir. 2017) ............................................................................... 65, 66
In re Pre-Filled Propane Tank Antitrust Litig. (“Propane II”),
   893 F.3d 1047 (8th Cir. 2018) ............................................................................ 5, 40, 66
In re Scrap Metal Antitrust Litig.,
   527 F.3d 517 (6th Cir. 2008) ........................................................................................ 64
In re Travel Agent Comm’n Antitrust Litig.,
   2007 WL 3171675 (N.D. Ohio Oct. 29, 2007),
   aff’d, 583 F.3d 896(6th Cir. 2009)................................................................................ 10
In re Wholesale Grocery Prods. Antitrust Litig.,
   722 F. Supp. 2d 1079 (D. Minn. 2010)..................................................................passim




                                                            iv
       CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 6 of 80



Insignia Sys., Inc. v. News Corp.,
   2005 WL 2063890 (D. Minn. Aug. 25, 2005) ........................................................ 52, 55
Insulate SB, Inc. v. Advanced Finishing Sys., Inc.,
   2014 WL 943224 (D. Minn. Mar. 11, 2014),
   aff’d, 797 F.3d 538 (8th Cir. 2015)....................................................... 53, 55, 59, 62, 64
Insulate SB, Inc. v. Advanced Finishing Sys., Inc.,
   797 F.3d 538 (8th Cir. 2015) ...................................................................................... 5, 6
Jones v. Micron Tech. Inc.,
  400 F. Supp. 3d 897 (N.D. Cal. 2019) .......................................................................... 38
Kansas City, Mo. v. Fed. Pac. Elec. Co.,
  310 F.2d 271 (8th Cir. 1962) ........................................................................................ 62
Kent v. Bank of Am., N.A.,
  2012 WL 3582717 (D. Minn. Aug. 17, 2012) .............................................................. 67
Klehr v. A.O. Smith Corp.,
   521 U.S. 179 (1997)................................................................................................ 65, 66
Matshushita Elec. Indus. Co. v. Zenith Radio Corp.,
  475 U.S. 574 (1986)...................................................................................................... 17
McDonough v. Anoka Cty.,
  799 F.3d 931 (8th Cir. 2015) .............................................................................. 6, 32, 51
New Prime, Inc. v. Eaton Corp.,
  2017 WL 5992466 (W.D. Mo. Mar. 16, 2017)............................................................. 64
Nitro Distrib., Inc. v. Alticor, Inc.,
   565 F.3d 417 (8th Cir. 2009) ........................................................................................ 55
Park Irmat Drug Corp. v. Express Scripts Holding Co.,
  310 F. Supp. 3d 1002 (E.D. Mo. 2018),
  aff’d, 911 F.3d 505 (8th Cir. 2018)......................................................................... 34, 35
Park Irmat Drug Corp. v. Express Scripts Holding Co.,
  911 F.3d 505 (8th Cir. 2018) ...................................................................................... 7, 9
Pocahontas Supreme Coal Co. v. Bethlehem Steel Corp.,
  828 F.2d 211 (4th Cir. 1987) ............................................................................ 56, 61, 64
Prosterman v. Am. Airlines, Inc.,
  2018 WL 4018147 (9th Cir. Aug. 23, 2018) ................................................................ 35
Razorback Ready Mix Concrete Co., v. Weaver,
  761 F.2d 484 (8th Cir. 1985) ........................................................................................ 44
Reg’l Multiple Listing Serv. of Minn., Inc. v. Am. Home Realty Network, Inc.,
  960 F. Supp. 2d 958 (D. Minn. 2013)............................................................................. 7


                                                              v
       CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 7 of 80



Ripplinger v. Amoco Oil Co.,
   916 F.2d 441 (8th Cir. 1990) .................................................................................. 60, 64
Rotella v. Wood,
  528 U.S. 549 (2000)...................................................................................................... 55
Sherr v. HealthEast Care Sys.,
  262 F. Supp. 3d 869 (D. Minn. 2017)........................................................................... 29
Shimota v. Wegner,
   2016 WL 1254240 (D. Minn. Mar. 29, 2016) ........................................................ 38, 52
Standard Iron Works v. ArcelorMittal,
   639 F. Supp. 2d 877 (N.D. Ill. 2009) ............................................................................ 10
Sugar Inst. v. United States,
  297 U.S. 553 (1936)...................................................................................................... 49
Summerhill v. Terminix, Inc.,
  637 F.3d 877 (8th Cir. 2011) .................................................................................. 53, 56
Supermarket of Marlinton Inc., v. Meadow Gold Dairies, Inc.,
  71 F.3d 119 (4th Cir. 1995) .................................................................................... 64, 65
Tatone v. SunTrust Mortg. Inc.,
  857 F. Supp. 2d 821 (D. Minn. 2012)........................................................................... 13
Texas v. Allan Constr. Co.,
  851 F.2d 1526 (5th Cir. 1988) ...................................................................................... 64
Todd v. Exxon Corp.,
  275 F.3d 191 (2d Cir. 2001) ........................................................... 42, 43, 44, 45, 49, 50
Valspar Corp. v. E.I. du Pont de Nemours & Co.,
  873 F.3d 185 (3d Cir. 2017) ......................................................................................... 39
Varner v. Peterson Farms,
  371 F.3d 1011 (8th Cir. 2004) ...................................................................................... 53
Washington Cty. Health Care Auth., Inc. v. Baxter Int’l Inc.,
  328 F. Supp. 3d 824 (N.D. Ill. 2018) ................................................................ 10, 35, 37
Wholesale All., LLC v. Express Scripts, Inc.,
  366 F. Supp. 3d 1069 (E.D. Mo. 2019) ........................................................................ 44
Williams v. First Nat’l Bank of St. Louis,
  2014 WL 5800199 (E.D. Mo. Nov. 7, 2014)................................................................ 14
Williamson Oil Co. v. Philip Morris USA,
  346 F.3d 1287 (11th Cir. 2003) .................................................................................... 37
Willmar Poultry Co. v. Morton-Norwich Prods., Inc.,
  520 F.2d 289 (8th Cir. 1975) ........................................................................................ 63


                                                             vi
       CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 8 of 80



Zenith Radio Corp. v. Hazeltine Res., Inc.,
  401 U.S. 321 (1971)................................................................................................ 54, 55




                                                            vii
     CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 9 of 80



       Defendants respectfully submit this memorandum of law in support of their motion

to dismiss the third amended complaints filed by the Direct Purchaser Plaintiffs (“DPPs”)

(Dkt. 431) and the Commercial and Institutional Indirect Purchaser Plaintiffs (“CIPs”) (Dkt.

432), as well as the second amended complaints filed by the Consumer Indirect Purchaser

Plaintiffs (“IPPs”) (Dkt. 392), Puerto Rico (“PRAC”) (No. 19-cv-2723, Dkt. 47) and Winn-

Dixie (“WDAC”) (No. 19-cv-1578, Dkt. 94) (together, the “Amended Complaints”).1

                            PRELIMINARY STATEMENT

       This Court granted Defendants’ motions to dismiss the original complaints, holding

that “Plaintiffs have not adequately pleaded parallel conduct.” In re Pork Antitrust Litig.,

2019 WL 3752497, at *9 (D. Minn. Aug. 8, 2019) (“Order”). The Court found Plaintiffs

had not “adequately plead[ed] when each Defendant undertook production cuts,” id. at *8,

and failed to make “specific allegations in the complaints that plausibly establish that the

individual Defendants decreased their own production of pork,” id. at *9. Recognizing that

such “information is vital to pleading parallel conduct,” the Court gave Plaintiffs leave to

replead, directing that they include “specific information” that would permit the Court to

“analyze which, how many, or when any of the individual Defendants may have

affirmatively acted to reduce the supply of pork.” Id. at *8.




1
   Unless otherwise indicated, all paragraph references are to the DPP third amended
complaint (DPP ¶__). All of the Amended Complaints contain substantively similar
allegations of the same purported supply-reduction conspiracy alleged in the original
complaints that this Court dismissed. The IPP complaint alone now also includes
additional allegations of a purported conspiracy to exchange information for the purpose
of matching or inflating prices. Infra Section IV.


                                             1
     CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 10 of 80



       Although this Court gave Plaintiffs ample time to amend, the Amended Complaints

glaringly still lack any of the specific factual allegations of parallel conduct that this Court

deemed “essential.” Id. at *9. The Amended Complaints largely repeat the same general

theories of liability alleged in the dismissed complaints: Plaintiffs continue to allege that

(1) Defendants purportedly “entered into a conspiracy from at least 2009 to the present to

fix, raise, maintain, and stabilize the price of pork,” DPP ¶2; (2) “Defendants’ agreed upon

scheme” was “to limit hog supply,” “by coordinating output and limiting production with

the intent and expected result of increasing pork prices in the United States,” id. ¶¶2, 149

(emphasis added); and (3) Agri Stats was a “central and critical part” of the alleged

conspiracy by “provid[ing] a means for Defendants to obtain and monitor critical and

competitively sensitive business information regarding each other’s production metrics,”

id. ¶34; see also IPP ¶6. The Amended Complaints also repeat that “Defendants’ restriction

of pork supply had the intended purpose and effect of increasing pork prices.” DPP ¶7; see

also IPP ¶12.

       The Amended Complaints continue to rely heavily on the type of conclusory

allegations this Court deemed insufficient. For example, a good chunk of Plaintiffs’ new

allegations are “largely vague” statements by Defendants or third parties that “refer to the

industry as a whole” – allegations that do not “indicate that any individual Defendant was

making cuts.” Order at *9. Beyond such generalities, Plaintiffs allege only a few sporadic,

disconnected and largely vague allegations about different supply-related behavior by

different Defendants, at mostly unspecified times in different years.




                                               2
    CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 11 of 80



       None of the allegations plead supply-reducing acts that are sufficiently “proximate

in time and value” to support a plausible inference of conspiracy. Id. at *8 (citation

omitted). While the Amended Complaints, like the originals, allege that Smithfield

reduced its hog herd, Plaintiffs fail to allege that other Defendants reduced hog herds in

parallel with Smithfield in timing, amount, proportion, or any other manner – the same

failing that prompted the Court to dismiss the original Complaints. In the case of two

Defendants (IPC and Seaboard), Plaintiffs do not allege any production cuts. In the case

of three others (Clemens, JBS USA and Triumph), each only undertook a single alleged

production cut during the entire alleged conspiracy. Put simply, the Amended Complaints

are notable for what they do not show: that Defendants acted in parallel.2

       In addition, other defects (that this Court did not reach in dismissing the original

complaints) continue to plague the Amended Complaints and undermine the plausibility of

the alleged conspiracy:

       (1)    the Amended Complaints show that overall hog supply increased to record
              levels during the alleged conspiracy period; furthermore, the Amended
              Complaints themselves provide obvious, alternative explanations – including,
              for example, the Great Recession and pig disease – for the few incidental
              downturns in supply that did occur;

       (2)    the Amended Complaints do not allege any specific instance when a
              Defendant used purportedly “private” information from Agri Stats to limit
              supply (the Amended Complaints instead identify public statements by
              Defendants that indicate an utter lack of knowledge of their competitors’
              future supply plans); and



2
  At the same time, as discussed at pages 32-33, infra, the materials cited in the Complaints
show that Smithfield cut hog production during a period in which it was losing money on
every hog it raised, thus providing an obvious independent rationale for its actions.


                                             3
     CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 12 of 80



       (3)    although the purported conspiracy involved reduction in the supply of hogs
              used to produce pork, the Amended Complaints do not (and could not) allege
              that most of the Defendant pork processors even had their own supply of
              hogs to reduce.

       Apparently recognizing the weakness of their supply-reduction allegations, IPPs

have now amended their complaint to allege “in the alternative” a claim that the

information disseminated by Agri Stats enabled Defendants to “ inflate” and “match each

other’s pricing.” IPP ¶¶13, 68, 276, 281; see, e.g., id. ¶¶19, 36. But there are no facts

alleged regarding any pricing decision made by any Defendant. And despite having access

to discovery from Agri Stats, the facts that are alleged – in the form of Agri Stats reports

showing a wide divergence in the prices charged by different producers – undermine any

notion that Defendants used Agri Stats to match prices or engage in any anticompetitive

behavior.

       Finally, Plaintiffs’ claims are barred by the Clayton Act’s four-year statute of

limitations. While Plaintiffs allege a conspiracy starting in 2009, and base those claims on

publicly-available information, the first action in these proceedings was not filed until June

28, 2018. Plaintiffs’ allegations that Defendants fraudulently concealed their conduct are

not only wholly conclusory, but also fail to satisfy any of the predicate elements for

pleading fraudulent concealment. And this failure is not surprising, given that Plaintiffs’

allegations are based almost entirely on publicly-available documents and information.

The Amended Complaints also lack any factual allegations plausibly suggesting that a

conspiracy continued into the four-year limitations period.




                                              4
     CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 13 of 80



       Plaintiffs have now tried and failed more than once to allege facts plausibly

establishing an antitrust claim. Defendants thus respectfully submit that the claims should

be dismissed with prejudice.

                               STANDARD OF REVIEW

       To state a claim for violating Section 1 of the Sherman Act on the theory that

Defendants “limit[ed] output in order to increase price,” Plaintiffs must allege direct or

circumstantial facts that plausibly suggest that Defendants reached a “‘meeting of the

minds’” and “acted collectively.” Order at *6 (quoting Insulate SB, Inc. v. Advanced

Finishing Sys., Inc., 797 F.3d 538, 543 (8th Cir. 2015)) (emphasis added).

       Plausibility requires “more than labels and conclusions” or alleged conduct “merely

consistent with [an] agreement.” Insulate, at 543-44 (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555, 557 (2007)) (alteration in original); see also In re Pre-Filled Propane

Tank Antitrust Litig. (“Propane II”), 893 F.3d 1047, 1056 (8th Cir. 2018) (complaint must

establish more than “sheer possibility that a defendant has acted unlawfully”) (quoting

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). Rather, a complaint must include “factual

content” such as “relevant individuals, acts, and conversations” that “raise a right to relief

above the speculative level.” Propane II, 893 F.3d at 1056-57 (citations omitted).

       Factual allegations that defendants engaged in parallel conduct are “an essential

element” of Plaintiffs’ conspiracy claim. Order at *9. Such allegations must be specific

to particular defendants, and the conduct, to be deemed parallel, must be “reasonably

proximate in time and value.” Id. at *8 (quoting In re Generic Pharm. Pricing Antitrust

Litig., 338 F. Supp. 3d 404, 441 (E.D. Pa. 2018)). It is insufficient to plead industry-wide


                                              5
     CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 14 of 80



trends while failing to identify specifically which defendants contributed to those trends,

and when and how. Id. This Court dismissed the original complaints because they failed

to include such factual, defendant-specific allegations. Id. at *9. The Court therefore was

“unwilling to force Defendants into significant and costly discovery.” Id.; see also Insulate,

797 F.3d at 543 (federal courts must be “‘reasonably aggressive in weeding out meritless

antitrust claims at the pleading stage,’” given “‘the unusually high cost of discovery in

antitrust cases’”) (citations omitted).

       Even where a complaint alleges parallel conduct, such allegations “must be placed

in a context that raises a suggestion of a preceding agreement, not merely parallel conduct

that could just as well be independent action.” Twombly, 550 U.S. at 557; Order at *6.

These criteria are essential, because allegedly parallel conduct may simply reflect the

rational reactions of firms to “common perceptions of the market.” Burtch v. Milberg

Factors, Inc., 662 F.3d 212, 227 (3d Cir. 2011) (quoting Twombly, 550 U.S. at 554). “Even

‘conscious parallelism,’ a common reaction of ‘firms in a concentrated market [that]

recogniz[e] their shared economic interests and their interdependence with respect to price

and output decisions,’ is ‘not in itself unlawful.’” Twombly, 550 U.S. at 553-54 (citation

omitted).

       Finally, in assessing the plausibility of an alleged antitrust conspiracy, the Court

must also consider “whether there are lawful, ‘obvious alternative explanation[s]’ for the

alleged conduct.” McDonough v. Anoka Cty., 799 F.3d 931, 946 (8th Cir. 2015) (quoting

Iqbal, 556 U.S. at 682) (alteration in original). And as this Court recognized, see Order at

*5, a court at the motion to dismiss stage is “entitled to take notice of the full contents of”


                                              6
     CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 15 of 80



materials cited or referenced in the Amended Complaints. See also Twombly, 550 U.S. at

568 n.13; Reg’l Multiple Listing Serv. of Minn., Inc. v. Am. Home Realty Network, Inc.,

960 F. Supp. 2d 958, 972 n.11 (D. Minn. 2013).

                                       ARGUMENT

I.     THE AMENDED COMPLAINTS FAIL TO ALLEGE PARALLEL
       CONDUCT.

       Like the original complaints, Plaintiffs’ Amended Complaints contain no “smoking

gun” allegations of a “direct and explicit agreement” among Defendants to reduce supply.

Order at *6. In fact, the Amended Complaints include few new allegations at all. See Decl.

of John A. Kvinge in Supp. of Defs.’ Mot. to Dismiss (“Kvinge Decl.”), Ex. 1 (redline

comparison of DPP first and third amended complaints).

       Thus, the Court must again assess whether Plaintiffs have alleged “sufficient

circumstantial facts to plausibly establish” that “Defendants conspired together to limit the

supply of pork.” Order at *6-7. But “[w]ithout specific information regarding each

Defendant, the Court has no basis to analyze which, how many, or when any of the

individual Defendants may have affirmatively acted to reduce the supply of pork. And that

type of information is vital to pleading parallel conduct.” Id. at *8.

       “Without more specific facts, Plaintiffs’ allegations that the Defendants engaged in

production cuts [remain] nothing more than bare assertions.” Id. “Specific” allegations of

“production cuts” must be “‘reasonably proximate in time and value’” in order to be

considered parallel conduct. Id. (quoting In re Generic Pharm. Pricing Antitrust Litig.,

338 F. Supp. 3d at 441); see also Park Irmat Drug Corp. v. Express Scripts Holding Co.,



                                              7
     CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 16 of 80



911 F.3d 505, 516-17 (8th Cir. 2018) (plaintiffs failed to plausibly allege parallel conduct

where the conduct by competitors occurred six months apart and therefore lacked

“temporal proximity”).

       The Court granted Plaintiffs leave to amend to add “specific allegations . . . that

plausibly establish that the individual Defendants decreased their own production of pork”

in parallel with their competitors. Order at *9. The Amended Complaints, however, lack

any such specific allegations of parallel conduct and on this ground alone must again be

dismissed.

       Indeed, the majority of Plaintiffs’ new allegations exhibit the same flaws as those

previously rejected by this Court – namely, they “generally refer to the industry as a whole,

[] are largely vague,” and “are too indefinite to plausibly establish that any Defendant other

than Smithfield actually made cuts.” Id. For example, the new allegations in the Amended

Complaints:

        do not allege any purported production cuts during 2012, 2015, 2017 or 2018,
         and “acknowledge that [the 2014 production] dip was due to a deadly pig
         disease.” Id. at *4 n.4; see also DPP ¶¶120, 160;3

        during the last seven years of the alleged conspiracy (i.e., post-2011), only allege
         a single production cut by one Defendant in 2016;



3
   While the IPPs’ original complaint acknowledged the pig disease in 2014, see IPP FAC
(Dkt. 74) ¶97, the IPP’s omitted this fact from their amended complaint. Incredibly, IPPs
now even highlight the higher pork prices in 2014 as somehow suggesting conspiracy. IPP
¶9. This is improper. See ecoNugenics, Inc. v. Bioenergy Life Sci., Inc., 355 F. Supp. 3d
785, 795 (D. Minn. 2019) (denying leave to amend where proposed allegations “flatly
contradict the original complaint,” and “are a transparent attempt to remove dispositive
admissions and replace them with different allegations that would survive a Rule 12 motion
to dismiss”).


                                              8
    CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 17 of 80



        even during the few instances when two or more Defendants allegedly cut
         production in some way at some point during a given year, do not allege any cuts
         that are “proximate in time and value,” Order at *8; and

The Amended Complaints also:

        do not allege that Defendants IPC or Seaboard engaged in even a single
         production cut during the entire decade-long conspiracy.

        allege that Defendants JBS, Clemens and Triumph each only undertook a single
         production cut during the entire alleged conspiracy – and only one of those cuts
         allegedly occurred after 2011 (in 2016); and

        do not allege that Seaboard and Triumph (the only two Defendants other than
         Smithfield said to have any “significant” hog production, IPP ¶144), engaged in
         any production cuts after 2009 (and, as noted, do not specifically allege any
         production cut by Seaboard at any time).

The Amended Complaints thus reveal a complete absence of parallel conduct.

       To the extent that the Amended Complaints also allege that certain Defendants

increased the rate of exports, again no parallel conduct whatsoever is alleged. Only four

Defendants – JBS, Seaboard, Smithfield and Tyson – are alleged to have increased exports

at any time. JBS is alleged to have done so at some undefined points between 2009 and

2011; Seaboard is alleged to have done so in 2010; Smithfield is alleged to have done so

in 2015; and Tyson is alleged to have done so in 2010. Even where two Defendants may

have increased exports in the same year, there is no allegation showing the exports were

“proximate in time and value.” Order at *8. And as discussed in more detail below (pp.

17-19, infra), this was all in a context where the Amended Complaints expressly show that

exports increased at a higher rate before the alleged conspiracy than during it.

       The lack of parallelism compels dismissal of the Amended Complaints. Order at

*9; see also Park Irmat, 911 F.3d at 516-17 (dismissing complaint where conduct occurred

                                             9
     CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 18 of 80



“under dissimilar circumstances and separated by six months”); In re Travel Agent

Comm’n Antitrust Litig., 2007 WL 3171675, at *4 (N.D. Ohio Oct. 29, 2007) (dismissing

defendants that “followed the commission moves only after periods ranging from several

weeks to six months; or . . . only implemented the caps or cuts partially”), aff’d, 583 F.3d

896 (6th Cir. 2009); Washington Cty. Health Care Auth., Inc. v. Baxter Int’l Inc., 328 F.

Supp. 3d 824, 836 (N.D. Ill. 2018) (defendants’ product recalls that “were not remotely

parallel in magnitude” “warrant no inference of collusion”).4

       A.     The Vast Majority of Plaintiffs’ New Allegations Do Not Establish
              Whether, When, or How Any Individual Defendant Acted to Reduce
              Supply.

       Most of Plaintiffs’ new allegations do not even speak to the conduct of any particular

Defendant, much less that any Defendants acted in parallel. As reflected in the attached

comparison (Kvinge Decl., Ex. 1), Plaintiffs primarily advance five types of obviously

insufficient allegations.

       Generalized Public Statements. The new Complaints continue to rely principally

on alleged public statements by certain Defendants’ executives, even though this Court

already found that these statements “generally refer to the industry as a whole, and are


4
    Complaints premised on parallel conduct survive motions to dismiss only when those
complaints include specific factual allegations of parallel conduct. Order at *7; see also
Standard Iron Works v. ArcelorMittal, 639 F. Supp. 2d 877, 897 (N.D. Ill. 2009) (plaintiffs
“alleged the specific content of statements made in public by Defendants’ executives which
endorsed an industry strategy to reduce the output of steel” and “concerted and
unprecedented production curtailments that occurred on the heels of those statements at
specific intervals”); In re Broiler Chicken Antitrust Litig., 290 F. Supp. 3d 772, 792 (N.D.
Ill. 2017) (“Plaintiffs have alleged that all of the defendants engaged in production cuts at
the same time”); id. at 798 (“[a] similar scenario of industry meetings, followed by public
statements and [“unprecedented”] production cuts also took place in 2011”).


                                             10
     CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 19 of 80



largely vague.” Order at *9. As this Court explained, such statements “do not read as

admissions” and “are too indefinite to plausibly establish that any Defendant other than

Smithfield actually made cuts.” Id. (citing DPP FAC (Dkt. 83) ¶¶111, 113, 115-16); see

also DPP ¶¶128, 136, 139, 142, 144 (relying on same allegations). Allegations that merely

describe what an executive “saw” or perceived to be happening in the industry do not

“indicate that any individual Defendant was making cuts; but rather that each Defendant

simply noticed that the industry’s production as a whole was declining.” Order at *9.

       Plaintiffs now have doubled down on their original failed pleadings by alleging

more general public statements. For example, Plaintiffs allege that a 2009 Tyson 10-K

stated that the company “expect[s] to see a gradual decline in hog supplies . . . resulting in

industry slaughter slightly higher than 2007 (or roughly 4% less than fiscal 2009).” DPP

¶143 (emphasis added); IPP ¶113 (same). But such statements refer to the industry

generally and “do not read as admissions” and are “too indefinite to plausibly establish”

any supply cuts taken by Defendants. Order a *9.5 At bottom, any executive statements

referenced in the Amended Complaints, as in the original complaints, provide “no basis to



5
     Other similarly insufficient allegations of statements by Defendants’ executives
concerning general market conditions and developments include: DPP ¶127 (according to
JBS’s 2016 annual report, “pork prices were 18% higher year on year at the end of 2016,
on the back of increased demand and output restrictions”); IPP ¶105 (“Tyson described
pork ‘supplies coming down’ and that ‘the worldwide supplies of pork are still down.’”);
id. ¶114 (“Hormel stated that ‘we’ve seen about a 2% liquidation’ in hogs.”); WDAC ¶135
(Tyson executive “stated that there were likely to be fewer hogs in 2009”); id. ¶164 (Tyson
stated “‘[w]orldwide protein supplies and US domestic availability are expected to remain
below ’08 and ’09 levels,’” and that “‘[p]ork supplies in 2011 are anticipated to be below
their peak supplies in calendar 2008 and 2009, and most projections show no material
changes compared to 2010’”).


                                             11
     CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 20 of 80



analyze which, how many, or when any of the individual Defendants may have

affirmatively acted to reduce the supply of pork.” Id. at *8.

       Third-Party Industry Observations. Plaintiffs also continue to cite statements by

third parties. For example, Plaintiffs again quote a Hog Farmer magazine article by the

Vice President of AgStar, a lender not alleged to have conspired with Defendants, who

recognized the economic pressures hog producers faced during this period and advised that

such producers “must reduce sow numbers.” DPP ¶¶104, 137; IPP ¶100. 6 As in the

original complaints, these third party statements concern the “industry as a whole” and are

even more “vague” regarding individual Defendant conduct than the generalized public

statements from Defendants or their executives. Order at *9; see, e.g., DPP ¶156 (alleging

that “industry observers” noted that “Defendants were holding their slaughter levels

constant”); id. ¶162 (alleging that Pig International “noted the continuing problem of daily

slaughter capacity”).

       Group Pleading. Plaintiffs also again resort to group pleading and aggregated,

industry-wide data and charts, which are insufficient to establish conduct by particular

Defendants. For example, Plaintiffs allege that “[a]s of March 2010, US pork production

was noted to be down . . . Defendants also were reported to have increased exports 8% . . . .”

Id. ¶150 (emphasis added); see also id. ¶133 (alleging “integrator Defendants’ market


6
   If anything, this allegation weakens the plausibility of Plaintiffs’ claim, because it shows
that a non-conspiring third-party believed sow reduction would be a rational, “independent
response[] to common stimuli” caused by market-wide events. Order at *6 n.6; see also
DPP ¶147 (“an industry insider noted that the pork industry still needed a 12% reduction
in order to restore the pork industry to profitability”); IPP ¶110 (similar); WDAC ¶176
(similar).


                                              12
     CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 21 of 80



behavior,” “Defendants’ annual production,” and “Defendants’ individual economic self-

interest,” without any differentiation among individual Defendants) (emphasis added); IPP

¶99 (“Defendants engaged in a parallel round of production cuts in 2009 through

2010.”) (emphasis added); WDAC ¶161 (“[m]odest contractions in the U.S. sow herd have

contributed to tightening supplies.”); id. ¶166 (“Smithfield further stated that ‘Industry-

wide, slaughter volumes were down 3.5%’ and ‘Lower industry slaughter levels are

expected to persist well into the company’s second quarter.’”).

       This Court previously held such allegations to be insufficient. Order at *8; see also

Erie Cty., Ohio v. Morton Salt, Inc., 702 F.3d 860, 870 (6th Cir. 2012) (aggregated market-

wide data are “simply descriptions of the market, not allegations of anything that the

defendants did”); Tatone v. SunTrust Mortg. Inc., 857 F. Supp. 2d 821, 831 (D. Minn. 2012)

(“complaint which lumps all defendants together and does not sufficiently allege who did

what to whom” warrants dismissal).

       Supply-Related Conduct in Irrelevant Years.                Plaintiffs have consistently

claimed the purported conspiracy began in 2009. See, e.g., Order at *2 (“Plaintiffs allege

that, starting in 2009, Defendants began to discretely conspire with one another”); DPP ¶2

(Defendants “entered into a conspiracy from at least 2009 to the present”); IPP ¶20 (“In

early 2009, at the beginning of the conspiracy period . . . ”).

       Yet, certain Plaintiffs have now added allegations concerning conduct in 2008, pre-




                                              13
     CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 22 of 80



dating the alleged conspiracy. E.g., DPP ¶¶124, 134.7 Of course, acts occurring “before

the class contends the conspiracy ever began” are “of little relevance to this case.”

Blomkest Fertilizer, Inc. v. Potash Corp. of Saskatchewan, 203 F.3d 1028, 1037 n.7 (8th

Cir. 2000) (en banc). Notably, some Plaintiffs now assert that the conspiracy began

sometime “in the last part of 2008.” DPP ¶134; WDAC ¶134; PRAC ¶122. That allegation,

however, is purely conclusory and also at odds with numerous other allegations explaining

that the alleged conspiracy began in 2009. E.g., DPP ¶120 (in 2009, “the pork integrators

changed their behavior and acted in a concerted way to decrease supply,” and the

production decrease in 2009 “marked a drastic change from the period prior to the

conspiracy”); DPP ¶43 (“In April 2009, Greg Bilbrey of Agri Stats again invited swine

integrators to design and operate their own benchmarking effort.”).         The Amended

Complaints also allege that “[p]rior to 2009, total pork production increased steadily year

to year, spiking in 2008.” Order at *4; DPP ¶120, fig.7. The effort to push the start of the

alleged conspiracy back to 2008 thus cannot be taken seriously. See Williams v. First Nat’l

Bank of St. Louis, 2014 WL 5800199, at *4 (E.D. Mo. Nov. 7, 2014) (finding even at the

pleading stage, courts need not accept as true allegations “contradicted by the complaint

itself”) (citation omitted).

       Furthermore, any supply reductions before 2009 would only show that reductions

during the alleged conspiracy period were not the type of “complex and historically



7
   See also DPP ¶128 (“Hormel’s production statistics show that it cut its number of sows
in 2008”); id. ¶130 (“In September 2008, Christensen Farms, a member of Triumph Foods,
reported that it had cut back 11,000 sows.”).


                                            14
       CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 23 of 80



unprecedented changes” that could plausibly suggest collusion. Twombly, 550 U.S. at 556

n.4.

        Lower Sales. Plaintiffs now allege that some Defendants reported lower sales of

pork products at various times during the conspiracy.8 But allegations of sales fluctuations

offer no factual support that any particular Defendant actually undertook production cuts,

let alone that any Defendant coordinated with another Defendant to do so. Indeed, a

Defendant might have lower sales because a competitor is winning more of its business or

simply because of a dip in demand. E.g., In re Musical Instruments & Equip. Antitrust

Litig., 798 F.3d 1186, 1197 n.13 (9th Cir. 2015) (affirming dismissal of antitrust claim

when “[a]ny manner of economic variables may have contributed to these fluctuations in

prices and sales”).

        B.    The Remaining Supply-Reduction Allegations Are Not Remotely
              Parallel.

        The remaining allegations, which concern a mish-mash of alleged hog supply

reductions, pork processing or capacity restraints, or pork exports at a range of different

times, do not come close to establishing parallel conduct, including “which, how many, or

when any of the Defendants may have affirmatively acted” to reduce supply, Order at *8.

        Hog Supply Reductions. The lynchpin of the alleged conspiracy is a purported

“agreed upon scheme to limit hog supply.” DPP ¶149; see also id. ¶70 (“Due to the nature



8
   See DPP ¶128 (alleging “Hormel also reported lower sales of pork products in 2013”)
(emphasis added); id. ¶126 (alleging “Tyson reported a 3.3% decrease in its Pork sales
volume”) (emphasis added); id. ¶129 (alleging Seaboard reported in 2013 that it had “lower
sales volume of pork products in the domestic market”) (emphasis added).


                                            15
     CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 24 of 80



of the pork production cycle, the reduction of sows—i.e. farrowing hogs—has a significant

impact on the supply of pork.”); IPP ¶120 (“[s]upply level information regarding

competitors allowed them to know that supply would not increase in the future, given the

lifecycles of” hogs). Yet the Amended Complaints lack any allegations of parallel hog

supply reductions. In fact, Plaintiffs only allege that a single Defendant affirmatively acted

to reduce the supply of hogs at any time after 2011. This is unsurprising: the vast majority

of Defendants are hog purchasers that have few or no hogs of their own. Infra Section

III.A. Even among the three Defendants (Smithfield, Seaboard, and Triumph) alleged to

have any “significant” hog production, IPP ¶144, Plaintiffs do not allege parallel supply

reductions. Plaintiffs rely heavily on Smithfield’s decision to reduce its hog production,

but those reductions are alleged to have begun in February 2008, well before the start of

the alleged conspiracy. DPP ¶138; IPP ¶99. Plaintiffs allege that Triumph only engaged

in a single sow reduction in 2009 — but this was well after Smithfield allegedly began its

production cuts — and Plaintiffs do not even attempt to show that Triumph’s reduction

was in parallel amounts to Smithfield’s. DPP ¶130. And Plaintiffs do not allege that

Seaboard engaged in any sow reductions throughout the entire conspiracy period. DPP

¶129.

        Pork Processing/Capacity Restrictions. The Amended Complaints do not allege

that even half the Defendants engaged in any reductions of pork processing or capacity

utilization. Nor do Plaintiffs provide any basis for the Court to determine whether even

the scant pork-restriction allegations are proximate in time or value, because they are

conclusory and impenetrably vague. E.g., DPP ¶128 (“Hormel further reported tonnage


                                             16
     CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 25 of 80



reductions for its pork operations” in 2009); IPP ¶103 (Hormel replied to an industry

analyst, “if there were free market hogs that normally we would be bidding on, we’re not

looking to take them in”); IPP ¶106 (Hormel “reduced production in our basic processing

for . . . pork.”).

        Similarly, a number of the capacity reduction allegations are so vague as to be

meaningless. See DPP ¶126 (alleging “a decrease in [Tyson’s] capacity utilization rate” in

2010 and a “decrease [sic] its capacity utilization” in 2013); see also DPP ¶154 (referencing

Smithfield earnings call statement that it was not planning “to build a new plant to expand

capacity”) (emphasis omitted). The remaining capacity reduction allegations occur across

different years. See IPP ¶105 (“In May 2009, Tyson stated that its capacity utilization rate

for its pork processing plants for the quarter was 87%, down from the previous year’s rate

of 90%.”); WDAC ¶¶141, 160-61, 166 (discussing Smithfield plant closures that began

sometime in 2009 and concluded in mid-2010); DPP ¶128 (Hormel “reduced its capacity

at its Los Angeles plant by 500 head per day” in 2014). Further underscoring the lack of

parallelism are other allegations that major pork processors, including Defendants,

increased capacity during the alleged conspiracy. See infra Section II.A.2.

        Exports. Some Plaintiffs allege that increased pork exports purportedly suggest a

conspiracy. (The IPP amended complaint does not include any export-related allegations.)

As an initial matter, however, there is nothing inherently anticompetitive about exporting.

See, e.g., Matshushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 582 n.6 (1986)

(even in perfectly competitive markets, individual sellers “still have to choose whether to

sell goods overseas”). Moreover, the Amended Complaints include no factual allegations


                                             17
     CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 26 of 80



that any Defendant communicated about (much less agreed on) export levels, coordinated

its exports, agreed on export prices, or made any sales to foreign purchasers that were

contrary to its unilateral self-interest. Nor do the Amended Complaints include any

specific, factual allegations that “Defendants intentionally exported a greater percentage of

their pork” in order “to limit the supply of pork” in the United States. See Order at *7.

Instead, Plaintiffs allege, for example, that “Defendants also were reported to have

increased exports 8%”, DPP ¶150 – precisely the type of industry-wide data and group

pleading that this Court previously found “does not suffice to plausibly plead parallel

conduct.” Order at *9.

       Furthermore, many of Plaintiffs’ new allegations say nothing about whether any

Defendant increased the proportion of its pork sold outside the United States, let alone that

any Defendant did so intentionally for nefarious reasons or in parallel with any other

Defendant.9 The scant allegations that reference exports in relation to domestic production

are so vague in terms of timing and magnitude as to be facially insufficient.10




9
   See, e.g., DPP ¶128 (“Hormel reported strong earnings from its pork exports”); id. ¶129
(“Seaboard placed an increasing emphasis on exports and increased its volume of export
sales”).
10
    See, e.g., DPP ¶130 (alleging that at some unspecified time “Triumph, focused its
production on exports . . . . These exports constituted a significant portion of its production
throughout the class period, and reduced or otherwise limited Triumph’s production in the
United States.”); id. ¶126 (alleging that at some point in 2010 Tyson reported “increased
export sales” by unidentified amount); id. ¶129 n.49 (alleging Seaboard’s “export volumes
increased” by unidentified amount sometime in 2010).


                                              18
    CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 27 of 80



         Finally, the industry-wide export data included in the Amended Complaints actually

undermines the alleged conspiracy. Most notably, Plaintiffs’ chart shows that exports

increased at a higher rate before the alleged conspiracy than during it:




DPP ¶122, fig.8. Specifically, while exports rose from 7% of pork production to 20% from

2000 to 2009, they only rose from 20% to 23% during the alleged conspiracy. The chart

also shows a significant reduction in exports in 2009, the year the conspiracy allegedly

began.

         C.    Year-by-Year Examination Further Demonstrates the Lack of Parallel
               Conduct.

         An assessment of Plaintiffs’ remaining supply reduction allegations on an annual

basis further underscores the lack of parallel conduct.

         2009: 2009 is one of just three years during the alleged decade-long conspiracy for

which Plaintiffs allege “pork integrators . . . acted in a concerted way to decrease supply.”



                                             19
     CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 28 of 80



DPP ¶120. Yet, only three of the seven pork-producing Defendants (Smithfield, Tyson,

and Triumph) are alleged to have reduced their hog inventory in 2009. See DPP ¶¶124,

126, 130; WDAC ¶148. And Smithfield is alleged to have commenced making substantial

cuts in February 2008, well before the alleged conspiracy. See DPP ¶138 (quoting

Smithfield CEO as stating that in February 2008, “[w]e started a reduction of 50,000 sows

and 1 million of our 18 million pigs”); see also id. ¶¶124, 134. No conspiracy starting in

2009 can be inferred from Smithfield’s having continued production cuts it started in 2008.

See Order at *6 n.6.

       Moreover, the alleged hog supply reductions in 2009 are not “reasonably proximate

in time and value.” Order at *8. Plaintiffs seemingly allege that Smithfield made a 10%

sow herd reduction at an unspecified point before June 2009 and a 3% sow herd reduction

at some point later, while Tyson cut its marginal sow herd 11 “by over 25%” at an

unspecified time either “between 2008 and 2009” or “during 2009.” Compare DPP ¶126

with IPP ¶113. Winn-Dixie alone alleges that Smithfield and Tyson “would concurrently

be engaging in sow reductions . . . in the near future,” WDAC ¶148, but that allegation

lacks any temporal connection to Triumph, which allegedly cut 24,500 sows at some

unspecified time in 2009. DPP ¶130; WDAC ¶130. Without more, these allegations do

not suggest parallel conduct among these three Defendants, let alone the remaining

Defendants.



11
    Tyson owned only approximately 52,000 sows in 2009, accounting for less than 1.8%
of total sows owned by the top 25 hog producers. See Kvinge Decl., Ex. 2 (Top 25 U.S.
Pork Powerhouses 2009, Successful Farming (Sept. 14, 2009)) (cited at DPP ¶121).


                                            20
     CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 29 of 80



       Other allegations about 2009 do nothing to shore up the allegations of purported

parallel conduct in that year. With respect to Hormel, the Amended Complaints only make

temporally vague allegations regarding hog purchases and unspecified “tonnage reductions”

for pork, not reduction of hog supply.12 E.g., IPP ¶103 (Hormel replied to an industry

analyst that it would not be “looking to take” in “free market hogs that normally we would

be bidding on”); id. ¶106 (Hormel stated at an investor conference it “reduced production

in our basic processing for . . . pork”); DPP ¶128 (Hormel “reported tonnage reductions for

its pork operations in its 2009 Annual Report”).13

       2010: 2010 is the second of the three years during which Defendants allegedly

“acted in a concerted way to decrease supply.” DPP ¶120. But, again, no allegations show

parallel conduct. Plaintiffs allege that Smithfield, at an unspecified time, continued hog

supply reductions that commenced as early as February 2008. DPP ¶¶124, 148. But, as

noted, continuing hog supply reductions that started before the alleged conspiracy does not

permit a reasonable inference of collusion. Triumph and Seaboard – the only other

allegedly “significant” hog producers, IPP ¶144 – are not alleged to have engaged in any

hog supply reduction at all in 2010. The only other, non-Smithfield 2010 hog-related


12
   Hormel only owned a marginal sow herd of approximately 54,000 sows in 2009. See
Kvinge Decl., Ex. 2.
13
    As to the allegation that “[i]n 2011 JBS USA reported that in the prior two years its
pork export volume had grown from 15% to 20% of total production at JBS USA,” DPP
¶127, the Amended Complaints do not even attempt to identify whether the phrase, “prior
two years,” refers to 2009 and 2010, or 2010 and 2011. (For example, the exports could
have increased by 1% in 2009 and 4% in 2010; or 4% in 2010 and 1% in 2011.) Nor do
the Amended Complaints identify any parallel relationship between such exports and the
conduct of any other Defendants.


                                            21
     CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 30 of 80



allegation is that “[in] August 2010, Hormel stated that ‘our hog supply is down 3 to 4%.’”

IPP ¶118. But this vague allegation certainly does not indicate that Hormel “affirmatively

acted to reduce the supply,” Order at *8 (emphasis added), as opposed to identifying more

limited availability of hogs in the market.14 Nor, in any event, do the Amended Complaints

establish any proximity in time or value between Hormel’s conduct and the conduct of

Smithfield, the only other Defendant alleged to have engaged in hog supply reductions in

2010.

        The pork-related allegations about 2010 also do not evidence conspiracy. Plaintiffs

allege that “[i]n 2010 Tyson reported a 3.3% decrease in its Pork sales volume coupled

with increased export sales, which also accounted for a decrease in its capacity utilization

rate.” DPP ¶126. As noted above, a mere decrease in “sales volume” says nothing about

whether supply was restricted. Nor is it remotely comparable to the alleged 11% decrease

in Smithfield’s processing rate in 2010 from the closure of one of its plants. WDAC ¶166.

The remaining vague allegations about Tyson’s “increased export sales” and “a decrease

in its capacity utilization rate,” DPP ¶126, say nothing about when such acts occurred, or

how they impacted supply, if at all. Nor is there any way to connect those fuzzily alleged

acts with Plaintiffs’ equally vague allegations that “in the prior two years” JBS USA’s

“pork export volume had grown,” id. ¶127, and that Seaboard’s “export volumes

increased . . . while domestic volumes nearly kept pace with 2009,” id. ¶129 n.49 (emphasis




14
   Indeed, Plaintiffs recognize that Hormel purchases hogs from third parties. See DPP
¶80.


                                            22
     CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 31 of 80



added). Indeed, it is noteworthy that the only allegation Plaintiffs could muster regarding

Seaboard is that its domestic supply remained steady. Id.

       2011: Plaintiffs allege that at unknown times during 2011, Smithfield “continued

to downsize its sow herd” by an unknown amount and “vowed publicly that it did not intend

to increase capacity.” DPP ¶124; see id. ¶154; IPP ¶121. With respect to other Defendants,

Plaintiffs allege only that Clemens “reported production of 1,000 fewer sows through its

subsidiary.” DPP ¶131.15 The allegations that two Defendants – one of which had been

cutting hog production continuously since 2008 – cut production by unknown amounts at

unknown times during 2011 falls well short of constituting parallel conduct that is

“reasonably proximate in time and value.” Order at *8.

       2012: Plaintiffs do not allege that any Defendant acted to reduce supply in 2012.

       2013: 2013 is the last year during which Plaintiffs allege that Defendants “acted in

a concerted way to decrease supply.” DPP ¶120. But materials embraced by the Amended

Complaints demonstrate that the deadly PED virus, which Plaintiffs acknowledge as a non-

conspiratorial reason for production declines in 2014, actually began to impact the United

States as early as mid-2013.16 Moreover, Plaintiffs make allegations about the conduct of



15
   Even this allegation is directly contradicted by the Pork Powerhouses rankings, which
Plaintiffs cite throughout their Amended Complaints. See Clemens Mem. at 6.
16
   See DPP ¶160 n.72 (citing Kyle Bagenstose, Pig Virus Has Ability to Affect Local Herds,
Bucks        County          Courier        Times         (May           4,        2014),
http://www.buckscountycouriertimes.com/article/20140504/NEWS/305049832); see also
WDAC ¶175 n.72 (citing Betsy Freese, Pork Powerhouses 2013: Disease Hits, Growth
Continues,       Successful         Farming         (September          29,        2013),
https://www.agriculture.com/livestock/hogs/pk-powerhouses-2013-disease-hits-
growth_283-ar34203).

                                            23
     CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 32 of 80



only a single Defendant (Tyson) in 2013, and that conduct related to pork sales – not hog

supply. Specifically, DPPs allege that “Tyson reported a 3.6% decrease in sales volume

and decrease its capacity utilization in an effort to ‘balance[] our supply with customer

demand.’” DPP ¶126 (alteration in original). And there is nothing collective about Tyson

acting alone.17

       2014: As noted, Plaintiffs “acknowledge” that any dip in hog production in 2014

“was due to a deadly pig disease.” Order at *4 n.4. And the allegation that a single

Defendant (Hormel) “reduced its capacity at its Los Angeles plant” that year, DPP ¶128,

obviously does not reflect parallel conduct.

       2015: The allegation that a single Defendant (Smithfield) “focused an increasing

portion of its production on exports” by some unknown amount at some unknown time

during 2015, DPP ¶125, cannot reflect parallel conduct with anyone else.

       2016: Similarly, the allegation that a single Defendant (JBS) “reduced the number

of sows it produced” cannot reflect parallel conduct. DPP ¶127.18

       2017 and 2018: The Amended Complaints do not include any specific allegations

that even a single Defendant acted to reduce supply during these years.




17
   Indeed, balancing supply with demand is a prudent business strategy that is the opposite
of Plaintiffs’ assertion that Defendants collectively undertook “efforts to constrain supply
short of demand.” DPP ¶166.
18
    This allegation is also false. As explained in the JBS-specific motion to dismiss, the
sow inventory reports cited in the Amended Complaints unambiguously reveal that JBS
increased its sow inventory from 2015 to 2016. JBS USA Mem. at 4.


                                               24
    CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 33 of 80



       D.     Materials Embraced by the Complaints Demonstrate that Defendants
              Did Not Engage in Any Parallel Supply Cuts.

       Materials cited in the Amended Complaints further show that Defendants did not

engage in parallel supply reductions in 2009, 2010 and 2013 (the only years when the

Amended Complaints state that supply dropped), or any other years. Specifically, Pork

Powerhouses reports cited throughout the Amended Complaints identify the total annual

sow inventories for the largest sow producers. E.g., DPP ¶¶119 & n.44, 121 & n.46, 124

& n.47, 134 & n.51, 161. (Pork Powerhouses reports from 2008 to 2018 are included as

Exhibit 2 to the Kvinge Declaration). Given the Amended Complaints’ reliance on these

reports, the Court may consider them on a motion to dismiss. See supra at 6-7.

       The Pork Powerhouses reports show that Smithfield was the only Defendant that

significantly reduced hog supply at any point during the alleged conspiracy. The annual

figures for Defendants’ inventory levels set forth in those reports are summarized in the

following chart. These data, exhibit distinctly non-parallel conduct. Indeed, even when

Smithfield was cutting its herd from 2008 to 2011, the remaining’ hog producers’ herds

were largely flat or even increasing.




                                           25
      CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 34 of 80




                                                   PORK POWERHOUSE
 1200000



 1000000



  800000



  600000



  400000



  200000



       0
            2007    2008      2009      2010     2011   2012     2013   2014    2015    2016   2017   2018

                           Clemens (Hatfield)*      Hormel                 Indiana Packers
                           JBS (Cargill)**          Seaboard               Smithfield
                           Triumph                  Tyson                  Cargill



II.    OTHER INDEPENDENT GROUNDS FOR DISMISSAL ALSO EXIST.

       The Amended Complaints also should be dismissed for other independent reasons

that this Court did not reach in addressing the original complaints.

       A.      Plaintiffs’ Allegations Continue to Contradict the Existence of the
               Purported Conspiracy.

               1.          Lack of Vertical Integration Across Defendants.

       Plaintiffs repeat their central allegation that Defendants were vertically integrated –

specifically, that Defendants not only processed pork but also owned hogs, and thus were

able to effectuate an “agreed upon scheme to limit hog supply,” DPP ¶149, as a means to

raise pork prices. According to Plaintiffs, this vertical integration allowed what the

                                                            26
    CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 35 of 80



Plaintiffs label “integrator Defendants” to “directly control the production and supply of

pork through their wholly owned and operated farms where the hogs are raised, fed, and

prepared for slaughter,” DPP ¶68, which “allowed the scheme to succeed.” IPP at p. 70

(emphases added).

      This core theory collapses, however, because the Amended Complaints (like the

original complaints) confirm that most Defendants were not vertically integrated. Indeed,

the IPP amended complaint expressly recognizes that only one Defendant (Smithfield) is

fully integrated, and that only two other Defendants (Triumph and Seaboard) have any

“significant” hog production at all, which IPPs define as merely “>=5% market share” of

hog production. IPP ¶144.

      Setting aside various conclusory allegations that “Defendants” are “vertically

integrated,” the non-IPPs make no specific allegations that any of the remaining

Defendants are vertically integrated. First, Plaintiffs make no allegation (and could not)

that JBS USA was vertically integrated at all prior to its acquisition of Cargill in 2015.

DPP ¶76. Second, as to Clemens, these Plaintiffs actually allege only that the company is

“vertically coordinated,” not vertically integrated, because it produces only a negligible

number of hogs. DPP ¶75. Third, as to Tyson, these Plaintiffs concede that the “majority

of [Tyson’s] live hog supply is obtained through various procurement relationships with

independent producers,” not from wholly-owned and operated hog farms. DPP ¶78.

Fourth, these Plaintiffs allege that IPC obtains its hogs from its “surrounding farm

neighbors” and relies on “family-farm sourcing,” again not wholly-owned and operated

farms. DPP ¶79. Finally, while these Plaintiffs conclusorily allege that “Hormel is a


                                           27
    CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 36 of 80



vertically integrated company,” the Amended Complaints actually refer to Hormel annual

report statements that “the live hog industry” has “evolved” to be “vertically integrated”

but that Hormel purchases hogs owned and produced by others using “long-term supply

contracts.” DPP ¶80 (emphasis added).

       All Plaintiffs also allege generally that “Defendants” have “pork production

contracts” with farmers under which Defendants “typically retain ownership of the hogs

and set the terms for how they are raised, allowing them to further control the supply of the

pork on the market.” DPP ¶69 (emphasis added); see also IPP ¶142 (under such contracts,

“[f]ully integrated companies have broad control over production processes, and near-total

operational discretion in deciding how much to produce and when.”). But such allegations

do nothing to advance Plaintiffs’ core theory, since the Amended Complaints themselves

recognize that JBS, Clemens, Tyson, IPC, and Hormel have little or no hog ownership at

all. Nor have Plaintiffs set forth any non-conclusory allegations plausibly suggesting how

any non-integrated Defendant could force independent hog farmers to reduce their hog

supply.

       That the majority of Defendants are not vertically integrated undermines Plaintiffs’

core premise that Defendants had an incentive to reduce hog supply. Restricting hog

production and thereby raising hog prices actually would only increase the input costs (and

likewise decrease the profits) for the majority of Defendants that must purchase most or

all of the hogs they process. The Amended Complaints allege that “all further processors

look to purchase commodity items at the lowest price possible,” IPP ¶187, and the same

would obviously be true for the majority of Defendants that purchase hogs.


                                             28
     CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 37 of 80



       It is simply implausible that the majority of Defendants that had to purchase hogs

would have conspired to reduce hog supply and thereby raise the prices they had to pay for

hogs. E.g., Am. Channel, LLC v. Time Warner Cable, Inc., 2007 WL 142173, at *7 (D.

Minn. Jan. 17, 2007) (granting motion to dismiss antitrust case where no plausible motive

to conspire alleged); Sherr v. HealthEast Care Sys., 262 F. Supp. 3d 869, 883-84 (D. Minn.

2017) (dismissing Sherman Act conspiracy claim where allegations provide “no economic

motive” for differently-situated defendants to conspire); Car Carriers, Inc. v. Ford Motor

Co., 745 F.2d 1101, 1109 (7th Cir. 1984) (“it is inherently implausible . . . that Ford

conspired to injure itself”).

              2.      Hog Production Increased Significantly.

       The Complaints include a chart supposedly demonstrating that Defendants “acted

in a concerted way to decrease supply.” DPP ¶120. But the chart shows that hog

production increased to historically high levels during the alleged conspiracy:




                                            29
     CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 38 of 80



The largest increase in hog production took place in 2015, right in the middle of the alleged

conspiracy period, and production increased in the majority of years during that period.

The steady increase in production since 2000 directly contradicts Plaintiffs’ assertion of a

“drastic change” caused by the alleged conspiracy, DPP ¶120, and precludes any plausible

inference that beginning in 2009 there was some “unprecedented” break, Twombly, 550

U.S. at 556 n.4, from which a decade-long conspiracy might be inferred.

       Furthermore, the Amended Complaints acknowledge that “given the length of time

needed to breed an existing sow, choose and retain offspring for breeding, and breed and

rear the resulting crop of piglets, it takes nearly two years to substantially increase

production.” DPP ¶50 (emphasis added); see also id. ¶70. Thus, given the increased

production during the alleged conspiracy period, steps must have been taken to increase

hog production throughout the entire conspiracy period, including during years when

Plaintiffs allege hog supply decreased, and even at the purported conspiracy’s start.

       Finally, contradicting the mere assertion that “Defendants implemented capacity

and supply restraints,” see DPP at p. 50, and “were holding their slaughter levels constant,”

DPP ¶156, the Amended Complaints also confirm that major pork processors, including

Defendants, increased processing capacity during the conspiracy period. For example,

Plaintiffs allege that Cargill – then the third or fourth largest pork processor and a purported

“co-conspirator” – spent $25 million to expand capacity in 2012. DPP ¶94; IPP ¶¶52, 155.

Plaintiffs also allege that Seaboard and Triumph entered a joint venture to construct a new

pork processing facility, which was completed in 2017. DPP ¶163. Although Plaintiffs

continue to misrepresent that this expansion was announced in 2017, an article cited in the


                                              30
     CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 39 of 80



Amended Complaints explains that construction on the new facility began in September

2015 and the facility opened in 2017.19

               3.    The Agri Stats Allegations Undermine the Purported
                     Conspiracy.

       Plaintiffs allege Defendants obtained “access to competitively sensitive

information . . . through the Agri Stats reports” that purportedly “allowed [Defendants] to

know that the supply of pork would not be increasing.” DPP ¶151; see also IPP ¶119-20.

Plaintiffs further allege that this purported foreknowledge “that supply would not increase

in the future,” DPP ¶152, was acknowledged in public statements by various Defendant

executives in 2010 and 2011, see DPP ¶¶151-54. Yet as shown in Plaintiffs’ own chart,

industry-wide production increased dramatically after such statements were made. DPP

¶120, fig.7.

       As discussed below, infra Section IV, IPPs’ new rule of reason theory further

undermines the central premise that Agri Stats was “critical” to the alleged supply

reduction conspiracy. Order at *4. IPPs, who make no factual allegations that Agri Stats

reports allowed Defendants to “know” their competitors’ forward-looking production

levels, instead now focus on price, not output. E.g., IPP ¶20 (“The new sales reports were




19
    See Jeff DeYoung, Pork Packing Capacity Faces Delays to Growth, Iowa Farmer
Today                          (June                       2,                       2018),
https://www.agupdate.com/iowafarmertoday/news/livestock/porkpacking-capacity-faces-
delays-to-growth/article_f86fde7e-64dc-11e8-b288-475ac8083072.html (cited at DPP
¶163). Plaintiffs further refute their own conclusory assertions by relying on sources that
Clemens doubled its pork processing capacity when it opened a new facility in Coldwater,
Michigan, in 2017. See Clemens Mem. at 4-5.


                                            31
    CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 40 of 80



designed to specifically allow a defendant to compare its prices with that of its

competitors.”).

              4.     The Complaints Themselves Identify Obvious Alternative
                     Explanations for Supply Reductions.

       The Amended Complaints include “‘obvious alternative explanation[s],’”

McDonough, 799 F.3d at 946 (quoting Iqbal, 556 U.S. at 682) for (a) the alleged reductions

during the mere three years (2009, 2010, and 2013) when the Amended Complaints allege

that supply decreased, and (b) the alleged increases in exports.

                     (a)    Alleged Production Decreases.

       2009 and 2010: The alleged production decreases in 2009 and 2010 obviously

coincide with the Great Recession, which standing alone is a sufficient independent

explanation for those decreases. See Eclectic Props. E., LLC v. Marcus & Millichap Co.,

751 F.3d 990, 998-99 (9th Cir. 2014) (taking judicial notice of “deep national recession”

and dismissing claim because the harm alleged by plaintiffs was equally explainable by

“this innocent alternative” explanation). The decreases in 2009 and 2010 also coincided

with a widely-reported H1N1 swine flu epidemic, as well as record-high prices for corn –

the primary cost component for raising hogs.

       Each of these factors is identified in a 2009 Smithfield earnings call transcript that

the Amended Complaints partially quote:

              “I sort of feel like the world has been against us for 12
              months. . . . I look and [see] record high corn prices. . . . A 75-
              year recession hits us in the fall. The financial crisis, which hit
              many, many companies, and we had a reactive export
              market. . . . [A]nd Smithfield got its own, got its own flu, the
              Swine Flu or the H1N1 as it was named, and it called


                                              32
      CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 41 of 80



              Smithfield a Ground Zero. . . . I want to comment at some point
              and say, “God, do you got anything left?” I mean this company
              has taken on about every single challenge that could possibly
              occur in one year. . . .”

Kvinge. Decl., Ex. 3 at 6 (emphases added) (cited at DPP ¶145). Materials cited in the

Amended Complaints show that, as a result of these devastating marketplace conditions,

Smithfield was losing money on every hog it raised during this period, making its unilateral

business decision to reduce its herd perfectly rational. See Smithfield Mem. at 4-6.

        2013: As noted above, materials embraced by the Amended Complaints also reveal

that the PED virus, which Plaintiffs acknowledge caused production declines in 2014, DPP

¶160-61, actually began impacting the United States as early as mid-2013. Indeed, the sole

document that DPPs cite concerning the deadly “PEDv epidemic” states that since June

2013, “7 million pigs were lost to PEDv,” which is “equivalent to about 11 percent of the

country’s pig population” according to U.S.D.A. data.20 And the September 2013 Pork

Powerhouses article cited by Winn-Dixie explains that PEDv struck in May 2013, was

“causing up to 100% mortality in newborn pigs,” and was “the top-of-mind topic for the

nation’s largest producers this fall.”21

        The Amended Complaints also acknowledge that corn prices, a key cost input, were

rising in 2013, citing an IPC executive who explained: “[h]igh corn prices make pig



20
     See supra Note 15.
21
    Betsy Freese, Pork Powerhouses 2013: Disease Hits, Growth Continues, Successful
Farming,          (September           29,        2013),         available       at
https://www.agriculture.com/livestock/hogs/pk-powerhouses-2013-disease-hits-
growth_283-ar34203 (cited at WD FAC (Dkt. 81) ¶175 n.72).


                                            33
       CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 42 of 80



farming less profitable [by] . . . both reducing the supply of pork for processing plants come

next spring and making the pork that is on the market more expensive.” DPP ¶157.

Although Plaintiffs characterize this explanation as an “excuse,” id., they do not dispute

either that corn prices were rising or that those rising corn prices would lead to lower hog

production.

                      (b)    Alleged Export Increases.

        The Amended Complaints provide an “obvious alternative explanation” for any

export increases during the alleged conspiracy period: the “increased global demand” for

pork during the alleged conspiracy period, DPP ¶173; see also id. ¶149 (alleging an

“improvement and increase in consumption in emergent markets”); WDAC ¶164 (“Tyson

stated in its Q2 2010 earnings conference call that . . . ‘We have seen good interest in Beef

and Pork exports to a variety of global destinations.’”).

        The Amended Complaints also allege Smithfield “focused” more of its production

on China sometime around 2015 in conjunction with a Chinese “sister company.” DPP

¶125. The cited materials reveal that Smithfield itself had been acquired by a Hong Kong-

based parent company in late 2013, thus rendering any increased post-acquisition “focus”

by Smithfield on production to end markets in China wholly expected, and certainly not

conspiratorial. See Smithfield Mem. at 10.

III.    “PLUS FACTORS” CANNOT SAVE PLAINTIFFS’ CLAIMS.

        A plaintiff seeking to rely on circumstantial allegations of a conspiracy must couple

parallel conduct allegations with “substantial additional evidence—often referred to as

‘plus factors.’” Park Irmat Drug Corp. v. Express Scripts Holding Co., 310 F. Supp. 3d


                                             34
    CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 43 of 80



1002, 1013 (E.D. Mo. 2018), aff'd, 911 F.3d 505 (8th Cir. 2018) (citations omitted).

“However, in the same way that parallel conduct on its own is insufficient to establish an

agreement, plus factors without plausible allegations of parallel conduct are insufficient to

establish an inference of an agreement.” Order at *7. As before, because Plaintiffs “fail[]

to plausibly plead parallel conduct, no discussion of any ‘plus factors’ is necessary.” Park

Irmat, 911 F.3d at 517. Thus, plus factors should be beside the point now.

       To the extent that this Court previously indicated, without reaching the issue, that

the “plus factors identified and discussed by Plaintiff[s] are undoubtedly strong and are of

the type often used to support an inference of an agreement,” Order at *7, Defendants

respectfully submit that the Amended Complaints compel a further review of the plus

factors actually alleged. The purported “plus factors” here are largely consistent “with

unilateral conduct,” Park Irmat, 310 F. Supp. 3d at 1013 (citation omitted), in the type of

“highly concentrated” industry Plaintiffs allege, DPP ¶1; and, therefore, do not suggest an

unlawful conspiracy. Were it otherwise, “an antitrust complaint targeting any industry with

those features would survive a motion to dismiss regardless of whether there were any

additional facts suggesting an agreement.” Washington Cty., 328 F.3d at 841; Prosterman

v. Am. Airlines, Inc., 2018 WL 4018147, at *3 (9th Cir. Aug. 23, 2018) (“even viewed

collectively, Plaintiffs’ plus factors suggest only conscious parallelism in an

interdependent oligopoly”).     Moreover, many of the purported plus factors actually

undermine the plausibility of the alleged conspiracy.




                                             35
    CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 44 of 80



      A.     No Common Motive to Conspire.

      One “plus factor” can be “a shared motive to conspire.” Order at *6. Here, however,

Defendants had no common motive to conspire. The Amended Complaints depend heavily

on the supposed vertical integration of the Defendants. But the Amended Complaints lack

specific allegations that the majority of Defendants are vertically integrated. The non-

integrated Defendants, as hog purchasers, had no economic incentive to conspire to reduce

the supply of hogs and thereby raise the prices they pay for hogs. See supra at 16.

      B.     No Actions Against Self-Interest.

      Relying again on group pleading, Plaintiffs conclusorily assert that alleged supply

restrictions were “in contravention of Defendants’ individual economic self-interest.” DPP

¶133. But as demonstrated above, the Amended Complaints remain essentially devoid of

specifics of how and when the Defendants “affirmatively acted to reduce the supply of

pork” during the purported decade-long conspiracy, let alone that any actions were against

their individual self-interests. Order at *8; see also supra at 10-12. Even during the few

years when there was a decrease in supply industry-wide, there are obvious alternative

explanations – including economic recession and disease. See supra at 32-34. This is also

true with respect to Smithfield, the one Defendant alleged to have reduced hog production

significantly. See supra at 32-33.

      C.     Industry Structure.

      Plaintiffs allege that the pork industry is “highly concentrated” (with Defendants

“collectively control[ling] over 80 percent of the wholesale pork” marketplace) and has

“high barriers to entry.” DPP ¶¶1, 6, 88-90. As an initial matter, Plaintiffs make no


                                            36
    CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 45 of 80



allegation that the hog producing industry (where the alleged “scheme to limit hog supply”

took place) is highly concentrated. DPP ¶149. In any event, such market features “do not

constitute a “plus factor” but are simply “market characteristics” that reflect the “industry

is an oligopoly, which is perfectly legal.” Williamson Oil Co. v. Philip Morris USA, 346

F.3d 1287, 1317 (11th Cir. 2003); see also In re Late Fee & Over-Limit Fee Litig., 528 F.

Supp. 2d 953, 964 (N.D. Cal. 2007) (allegations about market concentration do “not render

the asserted conspiracy plausible.”); In re Fla. Cement & Concrete Antitrust Litig., 746 F.

Supp. 2d 1291, 1317 (S.D. Fla. 2010) (market concentration and high barriers to entry do

not make a claim plausible since they also “make the market susceptible to conscious

parallelism”); Washington Cty., 328 F. Supp. 3d at 841 (“it cannot be the case that

allegations that a market is oligopolistic and a product is homogeneous are sufficient to

survive a motion to dismiss”).

       D.     Alleged Public Signaling and Opportunities to Collude.

       Plaintiffs claim Defendants “exploited” “public earnings calls and other sources” to

“communicate their planned supply restrictions to their competitors in furtherance of the

conspiracy.” DPP ¶133. But as before, there is no “basis on which to conclude that the

specific Defendants here actually undertook production cuts.” Order at *9; supra at 7, 11-

12. Nor is there anything conspiratorial about company officials at largely publicly-traded

companies addressing the observed economic conditions in the industry in which all

operate. See In re Plasma-Derivative Protein Therapies Antitrust Litig., 764 F. Supp. 2d

991, 1001 (N.D. Ill. 2011) (“general statements to investors or regulators about the

trajectory” of the industry do not “render the conspiracy allegation more plausible”); see


                                             37
     CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 46 of 80



also Order at *9 (“the statements cited generally refer to the industry as a whole”). Indeed,

federal regulations require publicly-traded companies to disclose their industry outlooks.22

Courts have been “properly reluctant” to view such statements, when made during public

earnings calls, as plus factors evidencing an antitrust conspiracy. Jones v. Micron Tech.

Inc., 400 F. Supp. 3d 897, 920 (N.D. Cal. 2019) (citation omitted); see also id. at 919

(observing that the court is “not at all surprised that competitors in such [an allegedly

oligopolistic] market would be poised to make observations about the behavior of other

competitors”).

       Plaintiffs also conclusorily allege that Defendants used “several industry trade

associations and other forums . . . to facilitate their conspiratorial conduct.” DPP ¶98. Yet

Plaintiffs still make no effort to tie any supply reductions to trade-association meetings.

This stands in sharp contrast to the Broiler case, where the court specifically relied upon

the “suspicious timing of important industry conferences . . . followed by unusual producer

actions and market movements.” Broiler, 290 F. Supp. 3d at 800. Here, the Amended

Complaints also allege that any referenced trade association meetings were merely

“opportunities to discuss pricing and production.” DPP ¶105. But such “[a]llegations that

the parties had an opportunity to communicate . . . are insufficient alone to suggest a

conspiracy.” Shimota v. Wegner, 2016 WL 1254240, at *10 (D. Minn. Mar. 29, 2016)



22
    See, e.g., Beaver Cty. Emps.’ Ret. Fund v. Tile Shop Holdings, Inc., 94 F. Supp. 3d
1035, 1047 (D. Minn. 2015) (noting that federal regulations “require[] public companies
to disclose ‘trends or uncertainties . . . that [they] reasonably expect[] will have a material
favorable or unfavorable impact on net sales or revenues’” (quoting Reg. S–K, 17 C.F.R.
§ 229.303(a)(3)(ii)).


                                              38
    CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 47 of 80



(Tunheim, J.) (citation omitted); see also In re Hawaiian & Gumanian Cabotage Antitrust

Litig., 647 F. Supp. 2d 1250, 1257 (W.D. Wash. 2009) (“Attendance at industry trade

shows and events . . . is presumed legitimate and is not a basis from which to infer a

conspiracy, without more.”) (citations omitted).

       E.     Agri Stats.

       Plaintiffs continue to claim that Agri Stats’ benchmarking service “was key to the

formation, operation, and continuing stability of the Defendants’ anticompetitive scheme.”

DPP ¶45. But there are no well-pleaded allegations that Defendants agreed to use Agri

Stats as a means to reduce supply. This Court thus recognized that Agri Stats should, at

most, be analyzed as a potential “plus factor.” Order at *7 n.7. But even as a potential

plus factor, the conclusory assertion that Agri Stats was used by Defendants to “coordinate

supply” and “police each other’s production . . . for signs of cheating” cannot be credited.

DPP ¶¶44, 65; see also IPP ¶50. While Plaintiffs allege that “even current and historical

information [from Agri Stats] regarding the production numbers of hogs provides forward-

looking supply information to competitors” given the lifecycle of hogs, DPP ¶50, the

Amended Complaints demonstrate the opposite: that industry-wide supply dramatically

increased after Defendants allegedly proclaimed (in alleged reliance on such “forward-

looking” Agri Stats information) that it would not. Supra at 29-31.

       Moreover, the conclusory allegation that Defendants “policed” an assumed

conspiracy through “data sharing” cannot be used to bypass Plaintiffs’ failure to plausibly

allege specific acts of parallel supply cuts or anything else suggestive of conspiracy. See

Valspar Corp. v. E.I. du Pont de Nemours & Co., 873 F.3d 185, 198 (3d Cir. 2017) (“[A]


                                            39
     CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 48 of 80



litigant may not proceed by first assuming a conspiracy and then explaining the evidence

accordingly.” (quoting Blomkest Fertilizer, Inc., 203 F.3d at 1033) (alteration in original)).

       F.     Increased Earnings and Supposed “Break” in Pricing.

       Increased profits are not a recognized plus factor. Burtch, 662 F.3d at 229 (“‘In a

free capitalistic society, all entrepreneurs have a legitimate understandable motive to

increase profits’ and without a ‘scintilla of evidence of concerted, collusive conduct,’ this

motive does not on its own constitute evidence of a ‘plus factor.’”) (citation omitted).

Plaintiffs’ allegations that Defendants obtained “substantial profit increases,” DPP ¶166,

and that Defendants’ earnings margins “increased significantly,” IPP ¶127, add nothing to

the plausibility of the alleged conspiracy.

       Nor does the alleged “widening” of industry-wide profit margin spreads, IPP ¶127

fig. 4, or the alleged “break” in pricing in 2009, DPP ¶164, constitute a genuine plus factor,

because the Amended Complaints make no effort to account for how basic supply and

demand factors might have affected prices and profits. See Propane II, 893 F.3d at 1057

(allegation that conspiracy caused propane tank prices to remain at “high, noncompetitive

levels” despite decrease in propane gas prices is insufficient to sustain claim); see also In

re Musical Instruments, 798 F.3d at 1197 n.13 (affirming dismissal of antitrust claim when

“[a]ny manner of economic variables may have contributed to these fluctuations in prices

and sales”). Moreover, IPP Figure 4 unambiguously reveals that the only apparent

widening of profit margins here commenced in 2015, almost six years after the alleged start

of the conspiracy in 2009. This and the other industry-wide studies cited do “nothing to

indicate how any of the individual Defendants acted.” Order at *8.


                                              40
      CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 49 of 80



       Finally, the two studies about Tyson and Smithfield likewise are insufficient, not

only because they fail to account for basic factors like demand, but also because they say

nothing about the vast majority of the Defendants. Indeed, econometric analysis that

merely “‘flags the possibility’ of a conspiracy is not sufficient to meet the plausibility test.”

7 W. 57th St. Realty Co., LLC v. Citigroup, Inc., 2015 WL 1514539, at *12 (S.D.N.Y. Mar.

31, 2015) (citing Iqbal, 556 U.S. at 678), aff'd, 771 F. App'x 498 (2d Cir. 2019).

       G.     Market Share.

       Finally, Plaintiffs allege that purported enhanced market share stability suggests a

conspiracy. DPP ¶¶92-93; IPP ¶¶145-52. The cited charts, however (DPP ¶92, fig.5; IPP

¶151, fig.14, actually show significant volatility in Defendants’ market shares during the

alleged conspiracy period. And a second chart (DPP ¶93, fig.6; IPP ¶152, fig.15) sets forth

an unexplained and unclear analysis of market shares that improperly lumps all Defendants’

market shares together. In any event, the charts at best “are simply descriptions of the

market, not allegations of anything that the defendants did . . . and do not give rise to an

inference of an unlawful agreement.” Erie Cty., 702 F.3d at 870.

IV.    THE IPPS’ NEW “INFORMATION EXCHANGE” THEORY DOES NOT
       SAVE THEIR COMPLAINT FROM DISMISSAL.

       Until the filing of the IPPs’ recent complaint, all Plaintiffs alleged that “Agri Stats

was key to the formation, operation, and enforcement of Defendants’ conspiracy to restrain

supply and thereby fix prices.” See Dkt. 229 (Pls. Opp.) at 16 (emphasis added). The

alleged conspiracy to reduce supply was framed as a per se Sherman Act violation. Indeed,

at the hearing on the motion to dismiss the original complaints, IPP counsel represented



                                               41
     CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 50 of 80



that there “was no change in the theory of the complaint,” see Jan. 28, 2019 Hr’g Tr., Dkt.

284, at 50:22-51:2, notwithstanding their citation to Todd v. Exxon Corp., 275 F.3d 191

(2d Cir. 2001), a case applying the rule of reason. In granting the motion to dismiss the

original complaints, the Court noted that “the antitrust violations here are centered on a per

se violation.” Order at *7 n.7.

       IPPs now, however, have pleaded in the alternative a new rule of reason claim that

Agri Stats served as an information exchange that allowed Defendants “to readily . . .

compare and match each other’s pricing.” IPP ¶277 (emphasis added); see also id. ¶19

(Agri Stats “identif[ied] for its co-conspirators the price-raising opportunities that they can

cash in on at the expense of the consumers”); ¶36 (Agri Stats provided data “all with the

understanding that the defendants were using the data to make decisions regarding their

prices”) (emphasis added); ¶44 (“These types of reports had the effect of allowing co-

conspirators to know exactly how far they could raise their prices to conform to their

competitors’ prices”) (emphasis added); ¶281 (Agri Stats information was “a material

factor in Defendant Processors’ decisions to inflate the prices that Plaintiffs paid for pork

during the class period.”) (emphasis added).

       IPPs do not – and could not – sidestep the deficiencies in their per se supply

reduction conspiracy claim by repackaging it as a rule of reason pricing claim. Despite

adding numerous pages to their Amended Complaint and including pictures of various Agri

Stats documents, the claim boils down to a conclusory assertion that the Agri Stats

information was a “material factor” in Defendants’ efforts to “match” and “inflate” prices.

But dooming this theory is the lack of any factual allegations plausibly suggesting that Agri


                                              42
     CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 51 of 80



Stats data was actually used by any Defendant to set prices, let alone to anticompetitively

match prices. To the contrary, the very Agri Stats reports referenced in and attached to the

IPP Amended Complaint show a wide divergence in the prices charged by different

producers. Indeed, despite repeatedly deploying buzzwords about the exchange of “current

and forward-looking” data, IPPs’ factual allegations actually demonstrate, at most, that

Agri Stats benchmarked and distributed the type of historic data that has the least “potential

to affect future prices and facilitate price conspiracies.” Todd, 275 F.3d at 211.

       The Court should therefore reject Plaintiffs’ invitation to “engage in such

speculation” that Defendants used Agri Stats information in an allegedly anticompetitive

manner to inflate and match prices. Order at * 8. “The plausibility standard . . . asks for

more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (citing Twombly, 550 U.S. at 556). Claims like those here suggesting anticompetitive

conduct through an information exchange require careful scrutiny, given that

benchmarking data “can enhance competition by making competitors more sensitive to

each other’s price changes, enhancing rivalry among them.” Todd, 275 F.3d at 214.

       A.     Legal Standard.

       “In order to state a rule of reason claim under Section 1 of the Sherman Act, a

plaintiff must allege concerted action that is intended to harm or unreasonably restrain

competition and that actually causes such injury to competition.” Five Smiths, Inc. v. Nat’l

Football League Players Ass’n, 788 F Supp. 1042, 1051 (D. Minn. 1992). As with per se

claims, courts assessing rule of reason claims must be “reasonably aggressive in weeding




                                             43
    CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 52 of 80



out meritless antitrust claims at the pleading stage.” Wholesale All., LLC v. Express Scripts,

Inc., 366 F. Supp. 3d 1069, 1076 (E.D. Mo. 2019).

       The “Supreme Court has recognized that, absent some agreement between

competitors to restrain price, the exchange of price and other market information is

generally benign conduct that facilitates efficient economic activity.” Five Smiths, 788 F.

Supp. at 1052-53 (citations omitted). Accordingly, courts assessing rule of reason claims

focus on factors such as the recency of the information exchanged to determine whether

the claimed antitrust violation is plausible. While “exchanges of future price information

are considered especially anticompetitive,” by contrast “the exchange of past price data is

greatly preferred” because past data has the least “potential to affect future prices and

facilitate price conspiracies.” Todd, 275 F.3d at 211 (emphases added). There also must

be plausible factual allegations that the defendants actually used the information exchange

to harm competition. E.g., Razorback Ready Mix Concrete Co., v. Weaver, 761 F.2d 484,

488 (8th Cir. 1985) (affirming dismissal for failure to adequately allege “defendants’

conduct had any adverse effect on competition”).

       B.     No Current or Forward-Looking Information Exchanged Through
              Agri Stats.

       In Todd v. Exxon Corp., the court upheld an information exchange claim that was

based primarily on allegations that the defendants had exchanged “current and future

increases in Defendants’ salary budgets,” 275 F.3d at 212 (emphasis added). Here, by

contrast, IPPs do not identify any forward-looking pricing information that was exchanged

among Defendants. In fact, while IPPs make generalized assertions about purportedly



                                             44
     CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 53 of 80



“current” pricing data in the Agri Stats reports, IPPs are forced to concede, when talking

about specific reports, that the information in those reports actually was “weeks” or even

“months old.” IPP ¶¶19, 47. IPPs, for example, conclusorily assert that Agri Stats provided

“reports for other defendants that contain detailed pricing data” and that “this pricing

information was current,” only to then concede that these reports actually consisted of

“pricing information that was less than six weeks old.” Id. ¶43 (emphases added). The IPP

Amended Complaint also concedes that the Agri Stats’ Weekly Sales Report, attached to

that Amended Complaint as Exhibit A, “included sales data that was only weeks old.” Id.

¶¶19, 20, 28, 38. Similarly, the IPP Amended Complaint acknowledges that the Agri Stats

Operations Profit Report (attached thereto as Exhibit F) and the Agri Stats Swine

Processing Report (attached thereto as Exhibit G) included data that was “less than three

months” old. Id. ¶47 (emphasis added).

       Thus, the IPP Amended Complaint shows nothing more than that Agri Stats reports

included backward-looking, not forward-looking, data – precisely the type of historical

information that Todd itself characterized as “greatly preferred,” because it does not have

the same “potential to affect future prices and facilitate price conspiracies” as does current

or forward-looking information. 275 F.3d at 211.

       C.     No Factual Allegations That Defendants Actually Used Agri Stats Data
              to Match or Inflate Prices.

       IPPs conclusorily assert that the information provided by Agri Stats was used by

Defendants to “match” the price of competitors or to “inflate” pricing. IPP ¶¶19, 281. But

their Amended Complaint does not include a single specific factual allegation of any



                                             45
     CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 54 of 80



Defendant using Agri Stats to “match” or “inflate” prices, let alone to set pricing.23 IPPs

do not even purport to relate the timing of alleged information exchanges with any price

increases by individual Defendants. The conclusory assertions that “Defendants used the

pricing information provided by Agri Stats (and indirectly, their competitors) to set their

own prices of pork,” and “inflate” those prices, IPP ¶¶38, 281, are “‘naked assertion[s]’

devoid of ‘further factual enhancement,’” Iqbal, 556 U.S. at 678 (citation omitted), that do

not “raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555.

       The IPPs’ quotations from emails between Agri Stats and Tyson, IPP ¶35-38, 40,

67, simply demonstrate that Tyson used the benchmarking service to benchmark –

comparing its own performance to the average performance of its various, unidentified

competitors, see, e.g., IPP ¶36 (discussing need to use data to compare Tyson’s yield

against “avg yld”), or to identify opportunities to improve profitability by, for example,

shifting product mix, see, e.g., IPP ¶37 (excerpt from spreadsheet showing, for example,

that Tyson considered increasing the percentage of certain ribs in its product mix). Nor do

the referenced documents support the allegation that Agri Stats “helped defendants

determine the identity of their competitors.” IPP ¶38. The referenced email on this point

merely shows that Agri Stats responded to a query by providing a complete list of the six

other participants in its service. Id.




23
   Hormel is not even alleged to have received the Agri Stats’ Sales Reports or to have
exchanged pork-product pricing information with Agri Stats. See, e.g., IPP ¶78 (not listing
Hormel as a recipient of “pork sales reports”); ¶85 (similar).


                                            46
     CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 55 of 80



       Moreover, the Agri Stats reports IPPs cite actually show price divergences rather

than any price “matching.” For example, a cited Agri Stats report from October 2009,

which the IPPs claim “lists the pricing variance against the national average for the thirteen

plants in the reports,” IPP ¶28, shows a dramatic divergence in net pricing among thirteen

different pork producers:24




Significant price divergences are also seen on a product-by-product basis, as reflected in

the corresponding Agri Stats report filed as Exhibit C:25


24
   As reflected in the cited chart, the company’s aggregate net price for the “mix” of
products sold from that particular plant (CO NET) falls both above and below the aggregate
national average price for a similar “mix” of pork products sold by the other 13
companies/plants listed in the report (NAT’L NET). Significant price divergences are also
seen on a product-by-product basis, as reflected in the corresponding Agri Stats report filed
as Exhibit C.
25
   In numerous instances, a product sold by the company (COMPANY NET PRICE) is
well below the national average price (NAT’L NET) for that product, and in numerous

                                             47
    CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 56 of 80




And in connection with this or any other Agri Stats report, Plaintiffs do not allege a single

instance when any Defendant’s price moved to “match” any other Defendant’s price.

       IPPs also allege that in October 2009, Agri Stats purportedly received questions

from an unidentified “J.B.S.” employee seeking to learn “why is the #1 guy in sales book

so far ahead of competition every week.” Id. ¶39 (emphasis added). But this quote at most

confirms that the anonymous Agri Stats data showed continuing pricing variation during

the alleged conspiracy.

       Having failed to allege any specific facts concerning even a single instance of actual

price “matching” or price “inflation,” the rule of reason claim suffers from the same




other instances a product’s price is well above the national average price. See Ex. C, at pp.
1.2-2 to 1.2-3.


                                             48
     CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 57 of 80



fundamental defect as the alleged per se supply reduction claim: it includes “nothing to

indicate how any of the individual Defendants acted.” Order at *8. And this deficit of

factual allegations is more problematic in the context of a rule of reason information

exchange claim, given that the use of benchmarking to understand a marketplace’s cost

and pricing structure can be procompetitive, efficiency-enhancing, and consistent with a

company’s unilateral self-interest. E.g., Sugar Inst. v. United States, 297 U.S. 553, 598

(1936) (“the dissemination of information is normally an aid to commerce”); Five Smiths,

788 F. Supp. at 1052-53 (“Supreme Court has determined that, absent some agreement

between competitors to restrain price, the exchange of price and other market information

is generally benign conduct that facilitates efficient economic activity.”) (citation omitted).

       IPPs’ allegations here thus are a far cry from those in Todd v. Exxon Corp., where

the complaint included specific allegations that each defendant used the exchanged salary

information to align its salaries at or near those of its competitors, and included detailed

factual allegations about how Exxon “capitalized on the shared data”:

       to decrease its ‘competitive factor’ – the percentage by which Exxon would have to
       adjust its salary levels in order to maintain alignment with the salaries offered by its
       competitors. [] Exxon’s competitive factor dropped from 6.5% in 1991 to 0% in
       1995, [] and its salaries decreased 4.1% between 1987 and 1994 in comparison to
       the Six Majors[]. The various information exchanges also allowed Exxon to reduce
       its overall salary index versus the competition from 110.7% in 1987 to 107.0% in
       1993.”

275 F.3d at 196-97.

       The Todd plaintiffs further alleged that the “defendants also attended meetings at

least three times per year at which various types of salary information were discussed,”

including “current and future increases in Defendants’ salary budgets;” and where they


                                              49
    CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 58 of 80



gave each other “assurances that the information would be used in setting the salaries of

MPT employees.” Id. at 196, 212 (emphases added). The court found these assurances

and meetings to be a “troubling aspect of the arrangement at issue.” Id. at 213.

       In contrast, IPPs here allege only that Agri Stats’ reports “identified for Defendants

‘opportunities’ where their pricing was lower than other Defendants and where they could

raise their prices to match,” IPP ¶280 (emphases added). The IPP Amended Complaint

utterly lacks any specific allegations about (1) any price matching or inflation by any

Defendant based on Agri Stats data, (2) any other use by any Defendant of the Agri Stats

data for any anticompetitive purpose, (3) any assurances during meetings or otherwise that

prices would be matched, or (4) any communications at meetings or otherwise where there

were agreements or assurances to use the Agri Stats data to coordinate pricing.

       D.     No Factual Allegations Plausibly Suggesting How Defendants Could Use
              Historical Agri Stats Data to Match or Inflate Prices.

       Figure 4 in the IPP Amended Complaint reflects that the price of pork, unlike the

salaries in Todd, oscillated significantly and changed frequently:




                                             50
    CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 59 of 80




Given the significant and frequent fluctuations in commodity pork pricing, IPPs’ mere

assertion that Defendants could use data that is weeks or months old, supra at 42, to “know

exactly how far they could raise their prices to conform to their competitors’ prices,” id.

¶44 (emphasis added), defies common sense and is simply implausible. E.g., McDonough,

799 F.3d at 945-46 (the plausibility of a claim must be assessed through the lens of

“common sense”) (quoting Iqbal, 556 U.S. at 679).

       E.     No Plausible Allegations of Anticompetitive Harm.

       Because information exchanges are often pro-competitive, IPPs must plausibly

allege “how competition has been injured by the exchange of [] information.” Five Smiths,

788 F. Supp. at 1051 n.10. The IPPs’ conclusory assertion that “[t]he information-

exchange agreement has had the effect of (1) reducing and suppressing competition among

Defendants in the market for pork in the United States and (2) inflating the prices for pork

during the Class Period,” falls well short of plausibility. IPP ¶283.


                                             51
     CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 60 of 80



       At most, IPPs assert the theoretical possibility that Agri Stats data could be used to

“compare and match each other’s pricing . . . and raise prices,” IPP ¶¶276-77. But IPPs

have alleged nothing to carry their theory “across the line from conceivable to plausible.’”

Shimota v. Wegner, 2016 WL 1254240, at *10 (D. Minn. Mar. 29, 2016) (Tunheim, J.)

(quoting Twombly, 550 U.S. at 570). IPPs fail to allege how Agri Stats data was causally

connected to any pricing decisions, or used by any Defendant to set the price of pork – let

alone how the backward-looking data could be used to “match” or “inflate” future prices.

Supra at 42-43; see also Five Smiths, 788 F. Supp. at 1054 (finding alleged information

“exchange fails to state a rule of reason violation” because there was no plausible allegation

that the exchange could cause an “anticompetitive effect”).

       Moreover, contrary to the claim that Agri Stats data on pork led to higher pork prices,

IPPs continue to allege that increases in pork prices were caused by increases in hog prices.

IPP ¶¶124-26. This, of course, is the opposite of what one would expect if Agri Stats pork

pricing data were driving pork prices higher. Thus, IPPs’ allegation that “average hog

wholesale price experienced an unprecedented increase beginning in 2009” and pork prices

increased as a result, IPP ¶124; see also id. ¶¶125-26, undermines the conclusory assertion

that Agri Stats data caused an increase in pork prices.         IPPs’ “broad, unsupported

allegations” of harm to competition through increased prices are “inadequate to withstand

a motion to dismiss.” Insignia Sys., Inc. v. News Corp., 2005 WL 2063890, at *4 (D. Minn.

Aug. 25, 2005) (Tunheim, J.).




                                             52
     CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 61 of 80



V.     THE STATUTE OF LIMITATIONS BARS PLAINTIFFS’ CLAIMS.

       Plaintiffs’ claims again fall outside the Clayton Act’s four-year statute of

limitations. See 15 U.S.C. § 15b (actions under the Clayton Act “shall be forever barred

unless commenced within four years after the cause of action accrued”). Plaintiffs allege

that the Defendants “communicated the start of [their] participation” in a conspiracy and

“communicate[d] their planned supply restrictions” through public statements on earnings

calls beginning as early as 2009. DPP ¶133, 144; IPP ¶8 (“The pork processors admitted

in public calls that they had discussed production cuts at least once, and publicly signaled

to each other that no supply increases would happen.”). They allege that the supposed

conspiracy led to “historic and unprecedented” supply cuts that were reflected in publicly

available reports in 2009. DPP ¶121. And they allege that “[b]eginning in 2009, the pork

industry showed abnormal price movements” in data published by the USDA, including a

“significant break between pricing prior to 2009 and after 2009, supporting the plausibility

of a conspiracy to restrain prices of pork.” DPP ¶164; IPP ¶¶124, 125 & Fig. 2. And yet

Plaintiffs did not file these lawsuits until June 2018, nearly a decade later. Plaintiffs’ claims

are thus barred by the four-year statute of limitations.

       “[W]hen it appears from the face of the complaint itself that the limitation period

has run, a limitations defense may properly be asserted through a Rule 12(b)(6) motion to

dismiss.” Varner v. Peterson Farms, 371 F.3d 1011, 1016 (8th Cir. 2004) (citation and

quotation marks omitted); Summerhill v. Terminix, Inc., 637 F.3d 877, 880-81 (8th Cir.

2011) (dismissing plaintiff’s claims on limitations grounds). Courts in this District have

repeatedly dismissed antitrust claims barred by the statute of limitations. E.g., Insulate SB,


                                               53
     CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 62 of 80



Inc. v. Advanced Finishing Sys., Inc., 2014 WL 943224, at *4-9 (D. Minn. Mar. 11, 2014),

aff’d, 797 F.3d 538 (8th Cir. 2015); In re Milk Prod. Antitrust Litig., 84 F. Supp. 2d 1016,

1029 (D. Minn. 1997).

       Plaintiffs cannot evade the statute of limitations here. They claim they did not

realize there was a cause of action until reading materials about the chicken (not pork)

industry in 2017 or 2018. But the limitations period runs from “when a defendant commits

an act that injures a plaintiff’s business,” not when these Plaintiffs belatedly claim that they

discovered their cause of action. See Zenith Radio Corp. v. Hazeltine Res., Inc., 401 U.S.

321, 338 (1971).       Plaintiffs make conclusory references to purported fraudulent

concealment, but allege none of the facts required to invoke that doctrine. And this is not

surprising, because Plaintiffs allege that the conspiracy was publicly communicated in

earnings calls and evidenced by data publicly released by the USDA starting in 2009. If

those public facts—which were obviously not concealed—plausibly show the existence of

a conspiracy, then fraudulent concealment cannot possibly apply. Nor do Plaintiffs plead

any of the elements required to show fraudulent concealment, and certainly not with the

particularity required to meet the applicable Rule 9(b) pleading standard.

       Plaintiffs also fail to plead that the conspiracy continued to June 2014 or beyond.

In fact, Plaintiffs’ allegations contradict any claim of a continuing conspiracy, as their data

shows increases in supply every year after 2013, save only a dip in 2014 that Plaintiffs

acknowledge resulted from hog disease.

       Plaintiffs’ federal antitrust claims thus are time-barred and should be dismissed in

their entirety.


                                              54
     CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 63 of 80



       A.     Plaintiffs’ Federal Antitrust Claims Are Time-Barred.

       The Clayton Act’s four-year statute of limitations “accrues ‘when a defendant

commits an act that injures a plaintiff’s business.’” Nitro Distrib., Inc. v. Alticor, Inc., 565

F.3d 417, 427 (8th Cir. 2009) (quoting Zenith, 401 U.S. at 338); see also Insulate, 2014

WL 943224, at *5 (calculating accrual from time of injury). Thus, “accrual in antitrust

actions depends on the commission of the defendant’s injurious act rather than on the

plaintiff’s knowledge of that act or the resulting injury.” Granite Falls Bank v. Henrikson,

924 F.2d 150, 153 (8th Cir. 1991), abrogated on other grounds, Rotella v. Wood, 528 U.S.

549 (2000).

       The first action in these proceedings was filed on June 28, 2018, meaning Plaintiffs

are barred from asserting antitrust claims that accrued before June 28, 2014. But that is

precisely what Plaintiffs are attempting to do here. They allege that the conspiracy began

no later than 2009 and that they were injured by having to pay artificially inflated prices

for pork starting in 2009. See DPP ¶¶2, 7, 121; IPP ¶¶124, 125 & Fig. 2. These claims

were filed too late.

       B.     Plaintiffs Have Not Sufficiently Pleaded Fraudulent Concealment.

       Fraudulent concealment applies only where Plaintiffs allege facts showing: “(1)

Defendants’ concealment of Plaintiffs’ cause of action, (2) failure by Plaintiffs to discover

their cause of action, and (3) due diligence by Plaintiffs in attempting to discover the

claim.” In re Milk, 84 F. Supp. 2d at 1022; see also Insulate, 2014 WL 943224, at *5; In

re Wholesale Grocery Prods. Antitrust Litig., 722 F. Supp. 2d 1079, 1084 (D. Minn. 2010).

“Failure to properly allege any one of these elements is fatal to Plaintiffs’ claim.” In re


                                              55
     CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 64 of 80



Milk, 84 F. Supp. 2d at 1022. Moreover, Plaintiffs’ pleading must meet the particularity

standard of Rule 9(b). Summerhill, 637 F.3d at 880. This means Plaintiffs must plead “the

who, what, when, where, and how” of the alleged fraudulent concealment. Id. (quoting

Great Plains Tr. Co. v. Union Pac. R.R. Co., 492 F.3d 986, 995 (8th Cir. 2007)).26

       If the public facts Plaintiffs allege support a plausible inference of conspiracy, then

they necessarily doom Plaintiffs’ reliance on fraudulent concealment. E.g., In re Wholesale

Grocery, 722 F. Supp. 2d at 1084 (fraudulent concealment unavailable because “material

information underlying the antitrust claims was available” on the public record); In re Milk,

84 F. Supp. 2d at 1024-25 (no fraudulent concealment given availability of facts underlying

claim, including allegation that the effect of the conspiracy “was that milk prices were

‘raised and stabilized’”); see also Pocahontas Supreme Coal Co. v. Bethlehem Steel Corp.,

828 F.2d 211, 218 (4th Cir. 1987) (because facts underlying complaint were “necessarily

discoverable upon simple inquiry and consultation of public records,” plaintiff “could not

validly claim more than ignorance, rather than fraudulent concealment of this particular

information. That will not suffice.”). At the same time, Plaintiffs also have failed to allege

facts supporting any of the three necessary elements of fraudulent concealment.




26
   See also In re Milk, 84 F. Supp. 2d at 1022 (Plaintiffs must allege the “time, place and
content of the false misrepresentations, the fact misrepresented and what was retained or
given up as a consequence of the fraud”).


                                             56
    CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 65 of 80



              1.     Fraudulent Concealment Is Unavailable Because the Facts
                     Supposedly Showing a Conspiracy Have Been in the Public
                     Record for Years.

       While Plaintiffs make conclusory assertions about “secret” meetings, their factual

allegations concern nothing that is secret. Indeed, Plaintiffs principally rely on public

statements in earnings calls and annual reports from 2008 to 2010 that have been broadly

available on the Internet for nearly a decade. E.g., DPP ¶¶134-63. For example, Plaintiffs

allege that Defendants orchestrated a conspiracy through public statements and purportedly

“communicated the start of [their] participation” in the alleged conspiracy in public

earnings calls. DPP ¶144; IPP ¶109. They assert that Defendants “disclosed certain of

their supply restriction efforts in public earnings calls” and “exploited these public

statements in order to communicate their planned supply restrictions to their competitors

in furtherance of the conspiracy.” DPP ¶133. Similarly, Plaintiffs allege that “[t]he pork

processors admitted in public calls that they had discussed production cuts at least once,

and publicly signaled to each other that no supply increases would happen.” IPP ¶8; see

also id. ¶121 (one Defendant “publicly signaled to its competitors that it would not increase

capacity”).

       Plaintiffs cannot legitimately claim that these decade-old public statements show a

conspiracy while simultaneously asserting that this supposed conspiracy could not have

been discovered before June 2014. For example, Plaintiffs allege that publicly available

production data show the effects of the alleged conspiracy—reductions in hog production.

Plaintiffs also point to publicly available data from 2009 supposedly showing “historic and

unprecedented” supply cuts. DPP ¶¶120-21; see also IPP ¶98.


                                             57
     CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 66 of 80



       Nor can Plaintiffs claim that their supposed injuries – paying allegedly higher prices

for pork – were hidden. The complaints rely on data published by the USDA to argue that

“[b]eginning in 2009, the pork industry showed abnormal price movements.” DPP ¶164;

see also id. ¶¶176-80 (relying on alleged Bureau of Labor Statistics data to assert that

higher retail pork prices were driven by higher wholesale pork prices). Similarly, Plaintiffs

rely on publicly available data to argue that “[a]n economic analysis of the prices of pork

during the class period show an abnormal shift, supporting the inference of collusion.

Beginning in 2009, pork wholesale prices increased and remained at a higher level

compared to the years prior to 2009.” IPP ¶9. Courts in this Circuit reject fraudulent

concealment where, as here, a complaint relies on public facts to support a conspiracy

claim. In re Wholesale Grocery, 722 F. Supp. 2d at 1084; In re Milk, 84 F. Supp. 2d at

1024-25.27

       The IPP Complaint attempts to sidestep this fatal flaw by claiming that the details

of Agri Stats reports “were not publicly available,” IPP ¶17, and that it was only through

discovery that Plaintiffs have learned that “Agri Stats bears all the hallmarks of the

enforcement mechanism of a price-fixing scheme.” Id. ¶7. But Plaintiffs’ own allegations

contradict that contention. Indeed, the original complaints – filed before Plaintiffs obtained

the discovery they now claim revealed Agri Stats’ role – relied on public sources to


27
   Plaintiffs also rely on public information to support their supposed “plus factors.” E.g.,
DPP ¶¶67-81 (citing public documents for alleged vertical integration), 82 (citing 2001
USDA publication for allegedly “high levels of market concentration”), 94-95 (citing
public documents for alleged barriers to entry), 97 (observations about alleged
homogeneity of pork products), 98-118 (citing websites and other public documents to
identify trade group meetings).


                                             58
     CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 67 of 80



describe the supposed facilitating role of Agri Stats. E.g., DPP FAC ¶43-54 (citing publicly

available sources for the claim that Defendants used “detailed sensitive information” in

Agri Stats reports “to coordinate supply and stabilize and increase prices of pork” and

“monitor[] each other’s production and pricing”).

       Moreover, the statute of limitations is not tolled simply because a plaintiff might

not have known every detail about a conspiracy. See In re Milk, 84 F. Supp. 2d at 1024

(“any activities which would create notice and ‘excite attention’ will require inquiry” and

begin the limitations period); see also Insulate, 2014 WL 943224, at *5 (even though the

agreements were supposedly secret, “[w]hen prices are raised and competition is

substantially eliminated, this fact alone would seem to excite attention and thus put a

Plaintiff on inquiry notice”) (citation and alterations omitted); In re Wholesale Grocery,

722 F. Supp. 2d at 1085, 1090 (despite allegations of a “secret market allocation,” the

“publicly available information coupled with the events that had transpired should have . . .

excite[d] attention”) (citations and quotation marks omitted); see also, e.g., Fire & Police

Pension Ass’n of Colo. v. Bank of Montreal, 368 F. Supp. 3d 681, 708 (S.D.N.Y. 2019)

(“[O]nce there are sufficient ‘storm warnings’ to trigger the duty to inquire, the duty arises”

and “[s]uch storm warnings . . . need not detail every aspect of the alleged fraudulent

scheme.”) (citation omitted).

       Here, of course, this Court has already recognized that AgriStats is not the core of

the conspiracy alleged, but at best a mere plus factor. The core of the alleged conspiracy

is a purported agreement to reduce hog supply and thereby raise pork prices. And as

detailed herein, Plaintiffs’ allegations (albeit wholly conclusory ones) about purported


                                              59
     CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 68 of 80



reduced supply are based on citations to information that was publicly available at the time.

Discovery providing additional details about a putative conspiracy’s operation cannot

restart the limitations period. Otherwise fact discovery in every conspiracy case would

eliminate the limitations period prescribed in the statute.

              2.     Plaintiffs Fail to Allege Facts Showing that Defendants Took
                     Affirmative Steps to Conceal Their Actions.

       An antitrust complaint adequately alleges fraudulent concealment only where the

complaint sets forth “specific allegations of affirmative acts taken solely to conceal a price

fixing conspiracy.” In re Milk, 84 F. Supp. 2d at 1022 (citation omitted); see also

Ripplinger v. Amoco Oil Co., 916 F.2d 441, 442 (8th Cir. 1990) (fraudulent concealment

“requires an act of affirmative misrepresentation over and above the acts creating the

alleged cause of action” and holding that “non-disclosure” of information is insufficient);

In re Monosodium Glutamate Antitrust Litig., 2003 WL 297287, at *3 (D. Minn. Feb. 6,

2003) (“Plaintiffs must show acts, other than the acts constituting the conspiracy, that

demonstrate fraudulent concealment of that conspiracy.”).

       Plaintiffs utterly fail to allege this essential element. Indeed, they fail to allege any

affirmative acts suggesting that any Defendant concealed its herd information, pricing,

business plans, or, frankly, anything else.

       Instead, Plaintiffs resort to buzzwords.      DPP ¶¶181-82, 191. They assert, for

example, that Defendants used “secret” means of communications, along with a generic

reference to “the use of the telephone or in-person meetings.” Id. ¶182. Plaintiffs,

however, offer no particular facts to support these boilerplate assertions. And merely



                                              60
     CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 69 of 80



listing some potential means through which people might communicate comes nowhere

close to alleging the details required by the Rule 9(b) standard. Judge Magnuson rejected

nearly identical generic statements about unspecified “clandestine meetings” in Milk. 84

F. Supp. 2d at 1024 (“Vaguely alleging that ‘something’ occurred at ‘some time’ fails to

satisfy the particularity requirement.”).

       Nor do Plaintiffs meet the Rule 9(b) standard by alleging that a defendant attributed

price increases to non-conspiratorial factors, such as market forces and programs with

retailers. DPP ¶186. In Milk, plaintiffs alleged that “instead of admitting to a conspiracy,”

defendants “publicly denied price fixing allegations” and attributed their high profits to

other factors, such as “diversified operations, improved efficiency, drought, tight supplies,

and state law.” In re Milk, 84 F. Supp. 2d at 1022-23. The court held that plaintiffs’

allegations were insufficient to toll the limitations period because “[s]imply denying the

existence of an antitrust violation” or “attribut[ing] the change in prices to factors other

than an illegal conspiracy” “does not constitute fraudulent concealment.” Id. at 1023-24.

To hold otherwise “would effectively nullify the statute of limitations.” Id. at 1023

(quoting Pocahontas, 828 F.2d at 218-19).

       While no Defendant has “confessed” to the alleged conspiracy, Plaintiffs must plead

something more than silence or a failure to confess. Rather, they must allege with

particularity facts showing affirmative acts of concealment, including “a specific time that

Defendants affirmatively concealed the existence of a conspiracy.” Id. (“silence or passive

conduct is not fraudulent unless parties’ relationship imposes duty to disclose”) (citation

omitted). Plaintiffs’ failure to do so dooms their reliance on fraudulent concealment.


                                             61
    CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 70 of 80



              3.     Plaintiffs Fail to Allege They Were Actually Misled by Any
                     Affirmative Act of Concealment.

       Plaintiffs also must allege with particularity facts showing that “as a result of

Defendants’ concealment,” they failed to discover the existence of the antitrust claim. Id.

at 1024. But Plaintiffs here do not allege any facts remotely suggesting that they were

actually misled by a Defendant, saw or heard any statement that supposedly hid the

conspiracy, or somehow relied upon any subterfuge by any Defendant.

              4.     Plaintiffs Are Silent on Due Diligence.

       Plaintiffs must also allege with particularity their diligence in attempting to uncover

their claims and then explain why, despite their efforts, they could not have uncovered

those claims within the limitations period. Kansas City, Mo. v. Fed. Pac. Elec. Co., 310

F.2d 271, 284 (8th Cir. 1962); In re Milk, 84 F. Supp. 2d at 1024; Insulate, 2014 WL

943224, at *5; In re Wholesale Grocery, 722 F. Supp. 2d at 1084-86. The Complaints are

silent as to what steps, if any, Plaintiffs took from 2009-2014 to investigate the allegedly

“abnormal” prices they paid (as reflected in data published by the USDA) and the public

statements and other information on which they now rely. Moreover, Plaintiffs point to no

facts that became known during the limitations period that were unknowable years before.

       Instead, Plaintiffs simply declare that they “could not have discovered through the

exercise of reasonable diligence[] the existence of the conspiracy” until Bloomberg

published an article in 2017 about the chicken industry and their lawyers filed a 2018

amended complaint in the Broiler case. DPP ¶¶181, 187-91. But the Bloomberg article

hardly qualifies as a “eureka!” event. The article is primarily about chicken, not pork. And



                                             62
     CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 71 of 80



as its source for a conspiracy theory with respect to chicken, the Bloomberg article cites

the 2016 complaint in the Broilers litigation, which was filed by Lockridge Grindal (one

of Plaintiffs’ counsel here) on behalf of Maplevale Farms (one of the Plaintiffs here).28

The Bloomberg article presented no facts not already in the public record. Instead, that

article relied (much like Plaintiffs) on statements from public analyst calls or other

publications.

       Plaintiffs also cite the 2018 amended complaint in the Broilers litigation as a

disclosure event. DPP ¶188. But Plaintiffs do not explain how that complaint (filed by

these same Plaintiffs’ counsel) about the chicken business revealed any new or undisclosed

facts about the pork industry. And when the same Plaintiffs’ counsel turned their attention

to pork in 2018, they relied upon facts that have been in the public record for years.

       If the public information cited in the Complaints purportedly is sufficient to plead

an unlawful agreement, it certainly should have been enough to “excite attention and thus

put Plaintiffs on inquiry notice.” See In re Milk, 84 F. Supp. 2d at 1024-25 (plaintiffs failed

to satisfy the diligence element because they offered no explanation of the steps they took

to discover their claims and did not “explain why the facts underlying their claim were not

available to them at an earlier date”); see also, e.g., Willmar Poultry Co. v. Morton-

Norwich Prods., Inc., 520 F.2d 289, 295 (8th Cir. 1975) (rejecting fraudulent concealment

when “plaintiffs could have discovered” the cause of action “by reading the Tariff



28
    See Christopher Leonard, Is the Chicken Industry Rigged?, Bloomberg Businessweek,
 (Feb. 15, 2017), https://www.bloomberg.com/news/features/2017-02-15/is-the-chicken-
 industry-rigged.


                                              63
     CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 72 of 80



Commission’s report” and “by reviewing the public testimony taken by the Commission

in connection with the preparation of this report”).29 Plaintiffs’ complete failure to allege

due diligence also compels rejection of their reliance on fraudulent concealment. In re

Milk, 84 F. Supp. 2d at 1022.

                 5.   The Self-Concealing Conspiracy Doctrine Does Not Apply.

       Plaintiffs try to salvage their insufficient fraudulent concealment claim by calling

the alleged conduct “self-concealing.” DPP ¶¶123, 190. But Plaintiffs’ conclusory label

is unavailing.

       First, the self-concealing conspiracy doctrine does not exist in this jurisdiction. To

the contrary, a plaintiff must allege acts of concealment separate and apart from the

conspiracy itself. Ripplinger, 916 F.2d at 442. The Ripplinger standard applies in antitrust

cases. E.g., New Prime, Inc. v. Eaton Corp., 2017 WL 5992466, at *3 (W.D. Mo. Mar. 16,

2017); In re Monosodium Glutamate, 2003 WL 297287, at *3 (noting that “this Court has

adopted the ‘separate and apart’ standard”).30


29
    See also In re Wholesale Grocery, 722 F. Supp. 2d at 1084-86 (rejecting fraudulent
concealment claim when “material information underlying the antitrust claim was [publicly]
available,” and plaintiffs failed to sufficiently allege due diligence); Insulate, 2014 WL
943224, at *5 (same); Pocahontas, 828 F.2d at 218 (rejecting fraudulent concealment claim
because material information was “necessarily discoverable upon simple inquiry and
consultation of public records” and finding that plaintiffs “could not validly claim more
than ignorance, rather than fraudulent concealment of this particular information”).
30
    Plaintiffs relied in their previous briefing on out-of-Circuit cases for the proposition
that the self-concealing doctrine “is widely accepted.” See Dkt. 229 (Pls. Opp.) at 55-56.
That is plainly untrue. Every Circuit to address this issue other than the Second has
explicitly rejected the self-concealing doctrine. E.g., In re Scrap Metal Antitrust Litig.,
527 F.3d 517, 538 (6th Cir. 2008) (rejecting self-concealing doctrine); Supermarket of
Marlinton Inc., v. Meadow Gold Dairies, Inc., 71 F.3d 119, 122-23 (4th Cir. 1995) (same);
Texas v. Allan Constr. Co., 851 F.2d 1526, 1531 (5th Cir. 1988) (same); Conmar Corp. v.

                                             64
     CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 73 of 80



       Second, the doctrine would not apply here even if it existed. As the term implies,

the doctrine “is only even arguably proper” when the antitrust violation is “in its very nature

deceptive,” and not when it is based upon public facts, such as signaling. Supermarket of

Marlinton, 71 F.3d 119, 123 & n.1 (4th Cir. 1995). Quite simply, Plaintiffs cannot claim

public statements were critical to a conspiracy while simultaneously calling the conspiracy

self-concealing.

       C.      The Continuing Conspiracy Doctrine Does Not Apply.

       Plaintiffs allege no facts plausibly suggesting that an alleged supply-reduction

conspiracy continued into 2018. The facts they allege contradict, rather than support, any

such claim. And in any event, the continuing-conspiracy doctrine would limit Plaintiffs’

claims only to transactions occurring within the four-year limitations period. Any claims

based on transactions before June 28, 2014 would still be barred. See Klehr v. A.O. Smith

Corp., 521 U.S. 179, 189-90 (1997) (although “each [new] overt act that is part of the

[original] violation and that injures the plaintiff . . . starts the statutory period running again,

. . . the commission of a separate new overt act generally does not permit the plaintiff to

recover for the injury caused by old overt acts outside the limitations period”) (citation

omitted); In re Pre-Filled Propane Tank Antitrust Litig. (“Propane I”) (en banc), 860 F.3d

1059, 1068 (8th Cir. 2017) (same).




Mitsui & Co. (U.S.A.), 858 F.2d 499, 505 (9th Cir. 1988) (same); In re Fasteners Antitrust
Litig., 2011 WL 3563989, at *3 (E.D. Pa. Aug. 12, 2011) (surveying Circuits and noting
that “self-concealing” doctrine adopted only by Second Circuit).


                                                65
      CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 74 of 80



       Plaintiffs’ opposition to Defendants’ motions to dismiss the original complaints

relied heavily on Propane I for their continuing-conspiracy argument. In Propane I,

however, the Eighth Circuit explained that “the issue is whether the amended complaint

alleges that the conspiracy continued when the sales took place. If so, under Klehr, ‘each

sale to the plaintiff,’ is an overt act that restarts the statute of limitations.” Propane I, 860

F.3d at 1070 (emphasis added) (quoting Klehr, 521 U.S. at 189). And, critically, as the

Eighth Circuit confirmed in Propane II, allegations of a continuing conspiracy must satisfy

the Twombly plausibility standard. 893 F.3d at 1056. In Propane II, the court held that

although the complaint plausibly alleged a conspiracy from 2008 to 2010, the complaint

was devoid of the facts necessary to state a claim for a continuing conspiracy in later

periods. Id. at 1056-58. The court thus affirmed dismissal of the claims under Twombly.

Id.

       Here, Plaintiffs baldly assert that both the conspiracy and its effects “continu[e] to

the present.” DPP ¶34. But that conclusory assertion is not entitled to any presumption of

truth. See Propone II, 893 F.3d at 1056. Even had Plaintiffs alleged an unlawful agreement

before June 2014, the Complaints contradict any claim that a purported supply-restraint

conspiracy continued within the limitations period. Indeed, Plaintiffs concede that there

were no production cuts during the limitations period. Plaintiffs allege that “[i]n 2009,

2010, and again in 2013, the pork industry cut production,” and concede that the

“production dip in 2014” was non-conspiratorial and stemmed from “the adverse impacts

from the deadly” PEDv virus. DPP ¶120. And Plaintiffs’ own Figure 7 shows that annual

commercial hog production by weight increased dramatically every year after 2014. Id.


                                               66
      CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 75 of 80



Moreover, as demonstrated above, the Complaints allege there was only a single supply-

reducing act by one Defendant in both 2015 and 2016, reflecting an utter absence of any

coordinated, or even remotely parallel, behavior.      And the Complaints set forth no

allegations of supply-reducing acts by any Defendants in 2017 and 2018. Supra at 24.

       Thus, accepting Plaintiffs’ pleading as true, the only factual allegations within the

limitations period are wholly inconsistent with an ongoing conspiracy to reduce supply that

unlawfully raised prices. Likewise, Plaintiffs fail to invoke a single public statement

purportedly used as a “signal” by any Defendant after 2013, and Plaintiffs’ recitation of

trade association meetings during the limitations period is not connected to any allegedly

conspiratorial conduct.

VI.    LEAVE TO AMEND SHOULD BE DENIED.

       In dismissing the original complaints, this Court identified the types of allegations

that would be necessary to sustain a claim and gave Plaintiffs ninety additional days to

amend. Yet the Amended Complaints have the same core deficiencies that caused this

Court to dismiss the original complaints. Under these circumstances, further leave to

amend would be futile and only waste the resources of the parties and the Court. See Kent

v. Bank of Am., N.A., 2012 WL 3582717, at *3 n.5 (D. Minn. Aug. 17, 2012) (Tunheim, J.)

(amendment was futile where “[p]laintiffs have already amended their complaint once,

have not suggested how they would cure the deficiencies of this pleading, and have not

pled facts that would support this claim.”).




                                               67
   CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 76 of 80




Date: January 15, 2020                   Respectfully submitted,

/s/ Mark L. Johnson                      /s/ Richard A. Duncan
Mark L. Johnson (#0345520)               Richard A. Duncan (#0192983)
Virginia R. McCalmont (#0399496)         Aaron D. Van Oort (#0315539)
GREENE ESPEL PLLP                        Craig S. Coleman (#0325491)
222 South Ninth Street, Suite 2200       Emily E. Chow (#0388239)
Minneapolis, MN 55402                    Isaac B. Hall (#0395398)
(612) 373-0830                           Bryan K. Washburn (#0397733)
mjohnson@greeneespel.com                 FAEGRE BAKER DANIELS LLP
bkrueger@greeneespel.com                 2200 Wells Fargo Center
vmccalmont@greeneespel.com               90 South Seventh Street
Daniel Laytin, P.C. (pro hac vice)       Minneapolis, MN 55402-3901
Christa Cottrell, P.C. (pro hac vice)    (612) 766-7000
Christina Briesacher (pro hac vice)      richard.duncan@faegrebd.com
KIRKLAND & ELLIS LLP                     aaron.vanoort@faegrebd.com
300 North LaSalle                        craig.coleman@faegrebd.com
Chicago, IL 60654                        emily.chow@faegrebd.com
(312) 861-2000                           isaac.hall@faegrebd.com
daniel.laytin@kirkland.com               bryan.washburn@faegrebd.com
christa.cottrell@kirkland.com
christina.briesacher@kirkland.com        Counsel for Hormel Foods Corporation
                                         and Hormel Foods, LLC
Counsel for Clemens Food Group, LLC
and The Clemens Family Corporation




                                        68
   CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 77 of 80




/s/ Jaime Stilson                          /s/ Donald G. Heeman
Jaime Stilson (#392913)                    Donald G. Heeman (#286023)
DORSEY & WHITNEY LLP                       Jessica J. Nelson (#347358)
50 South Sixth Street, Suite 1500          Randi J. Winter (#391354)
Minneapolis, MN 55402-1498                 SPENCER FANE LLP
(612) 492-6746                             150 South Fifth Street, Suite 1900
stilson.jaime@dorsey.com                   Minneapolis, MN 55402-4206
                                           (612) 268-7000
Britt M. Miller (pro hac vice)             dheeman@spencerfane.com
Robert E. Entwisle (pro hac vice)          jnelson@spencerfane.com
MAYER BROWN LLP                            rwinter@spencerfane.com
71 South Wacker Drive
Chicago, IL 60606-4637                     Stephen R. Neuwirth (pro hac vice)
(312) 782-0600                             Michael B. Carlinsky (pro hac vice)
bmiller@mayerbrown.com                     Sami H. Rashid (pro hac vice)
rentwisle@mayerbrown.com                   Richard T. Vagas (pro hac vice)
                                           David B. Adler (pro hac vice)
William H. Stallings (pro hac vice)        QUINN EMANUEL URQUHART &
MAYER BROWN LLP                            SULLIVAN, LLP
1999 K Street, N.W.                        51 Madison Avenue, 22nd Floor
Washington, D.C. 20006-1101                New York, NY 10010
(202) 263-3000                             (212) 849-7000
wstallings@mayerbrown.com                  stephenneuwirth@quinnemanuel.com
                                           michaelcarlinsky@quinnemanuel.com
Counsel for Indiana Packers Corporation    samirashid@quinnemanuel.com
                                           richardvagas@quinnemanuel.com
                                           davidadler@quinnemanuel.com

                                           Counsel for JBS USA Food Company




                                          69
   CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 78 of 80




/s/ William L. Greene                  /s/ John A. Cotter
William L. Greene (#0198730)           John A. Cotter (134296)
Peter J. Schwingler (#0388909)         John A. Kvinge (0392303)
Jon M. Woodruff (#0399453)             LARKIN HOFFMAN DALY &
STINSON LLP                            LINDGREN LTD.
50 South Sixth Street, Suite 2600      8300 Norman Center Drive, Suite 1000
Minneapolis, MN 55402                  Minneapolis, MN 55427-1060
(612) 335-1500                         (952) 835-3800
william.greene@stinson.com             jcotter@larkinhoffman.com
peter.schwingler@stinson.com           jkvinge@larkinhoffman.com
john.woodruff@stinson.com
                                       Richard Parker (pro hac vice)
J. Nicci Warr (pro hac vice)           Josh Lipton (pro hac vice)
STINSON LLP                            GIBSON, DUNN & CRUTCHER, LLP
7700 Forsyth Blvd., Suite 1100         1050 Connecticut Avenue, N.W.
St. Louis, MO 63105                    Washington, D.C. 20036-5306
(314) 863-0800                         (202) 955-8500
nicci.warr@stinson.com                 rparker@gibsondunn.com
                                       jlipton@gibsondunn.com
Counsel for Seaboard Foods, LLC and
Seaboard Corporation                   Brian Robison (pro hac vice)
                                       GIBSON, DUNN & CRUTCHER, LLP
                                       2001 Ross Avenue, Suite 2100
                                       Dallas, TX 75201
                                       (214) 698-3370
                                       brobison@gibsondunn.com

                                       Counsel for Smithfield Foods, Inc.




                                      70
   CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 79 of 80



/s/ Aaron Chapin                         /s/ David P. Graham
Aaron Chapin (#6292540)                  David P. Graham (#0185462)
HUSCH BLACKWELL LLP                      DYKEMA GOSSETT PLLC
120 South Riverside Plaza, Suite 2200    4000 Wells Fargo Center
Chicago, IL 60606                        90 South Seventh Street
(312) 655-1500                           Minneapolis, MN 55402
aaron.chapin@huschblackwell.com          (612) 486-1521
                                         dgraham@dykema.com
Gene Summerlin (pro hac vice)
Marnie Jensen (pro hac vice)             Rachel J. Adcox (pro hac vice)
Ryann Glenn (pro hac vice)               Tiffany Rider Rohrbaugh (pro hac vice)
Kamron Hasan (pro hac vice)              Jetta C. Sandin (pro hac vice)
Quinn Eaton (pro hac vice)               Lindsey Strang Aberg (pro hac vice)
Sierra Faler (pro hac vice)              AXINN, VELTROP &
HUSCH BLACKWELL LLP                      HARKRIDER LLP
13330 California St., Suite 200          950 F Street, N.W.
Omaha, NE 68154                          Washington, D.C. 20004
(402) 964-5000                           (202) 912-4700
gene.summerlin@huschblackwell.com        radcox@axinn.com
marnie.jensen@huschblackwell.com         trider@axinn.com
ryann.glenn@huschblackwell.com           jsandin@axinn.com
kamron.hasan@huschblackwell.com          lstrang@axinn.com
quinn.eaton@huschblackwell.com
sierra.faler@huschblackwell.com          Counsel for Tyson Foods, Inc., Tyson
                                         Prepared Foods, Inc. and Tyson Fresh
Counsel for Triumph Foods, LLC           Meats, Inc.




                                        71
   CASE 0:18-cv-01776-JRT-HB Document 439 Filed 01/15/20 Page 80 of 80




/s/ Peter H. Walsh
Peter H. Walsh (# 388672)
HOGAN LOVELLS US LLP
80 South Eighth Street, Suite 1225
Minneapolis, MN 55402
T. (612) 402-3000
F. (612) 402-3001
peter.walsh@hoganlovells.com

William L. Monts (pro hac vice)
Justin W. Bernick (pro hac vice)
Jennifer A. Fleury (pro hac vice)
HOGAN LOVELLS US LLP
Columbia Square
555 Thirteenth Street, NW
Washington, D.C. 20004
(202) 637-5600
william.monts@hoganlovells.com
justin.bernick@hoganlovells.com
jennifer.fleury@hoganlovells.com

Counsel for Agri Stats, Inc.




                                     72
